Exhibit 10.2

 

 

SIGNET GROUP plc

5.95% Senior Notes, Series A, due 2013

6.11% Senior Notes, Series B, due 2016

6.26% Senior Notes, Series C, due 2018

FIRST SUPPLEMENTAL AGREEMENT

Dated as of May 16, 2008

amending the

NOTE PURCHASE AGREEMENT

Dated as of March 30, 2006

 

 



--------------------------------------------------------------------------------

SIGNET GROUP plc

15 Golden Square

London W1F 9JG

FIRST SUPPLEMENTAL AGREEMENT

As of May 16, 2008

 

  Re:    5.95% Senior Notes, Series A, due 2013 6.11% Senior Notes, Series B,
due 2016 6.26% Senior Notes, Series C, due 2018   

 

TO   

THE SEVERAL NOTEHOLDERS

WHOSE NAMES APPEAR IN THE ACCEPTANCE

FORM AT THE END HEREOF

Ladies and Gentlemen:

SIGNET GROUP plc, a public limited company incorporated under the laws of
England and Wales (Registered No. 00477692) (the “Company”) agrees with you as
follows:

SECTION 1. Original Note Agreement and the Notes; Background: Proposed
Amendments. Pursuant to the Note Purchase Agreement dated as of March 30, 2006
(the “Original Note Agreement”) entered into by the Company with the
institutional investors named in Schedule A thereto, the Company issued and sold
$380,000,000 aggregate principal amount of senior notes in three series, of
which $100,000,000 aggregate principal amount were its 5.95% Senior Notes,
Series A, due 2013 (the “Series A Notes”), $150,000,000 aggregate principal
amount were its 6.11% Senior Notes, Series B, due 2016 (the “Series B Notes”),
and $130,000,000 aggregate principal amount were its 6.26% Senior Notes, Series
C, due 2018 (the “Series C Notes” and, together with the Series A Notes and the
Series B Notes, the “Notes”), all of which Notes remain outstanding on the date
hereof. Unless the context otherwise requires, capitalized terms used herein
without definition have the respective meanings ascribed thereto in the Original
Note Agreement.

On January 10, 2008, the Company announced that the proportion of its voting
securities held by United States residents had grown from approximately 38% in
October 2007 to just below 50% in December 2007 and that if the percentage were
to continue to rise over 50% the Company would fail to qualify as a “foreign
issuer” and become a United States “domestic issuer” under the rules of the
Securities and Exchange Commission. For this and other reasons more fully
described in its letter to holders of the Notes, dated March 18, 2007, attached
hereto as Exhibit A (the “Signet Letter”), the Company may become subject to the
reporting, accounting and other requirements imposed on domestic issuers by the
Securities Act, the Securities Exchange Act of 1934, as amended, and the New
York Stock Exchange in



--------------------------------------------------------------------------------

applicable to the Company or any Subsidiary or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any Subsidiary.

Section 2.3. Governmental Authorizations, etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required for the validity of the execution, delivery or performance
by the Company of this Supplemental Agreement. It is not necessary to ensure the
legality, validity, enforceability or admissibility into evidence in England of
this Supplemental Agreement or the Amended Note Agreement that either thereof or
any other document be filed, recorded or enrolled with any Governmental
Authority, or that any such agreement or document be stamped with any stamp,
registration or similar transaction tax.

Section 2.4. No Default, etc. No Event of Default or Default has occurred and is
continuing, and neither the Company nor any of the Company’s Subsidiaries is in
default (whether or not waived) in the performance or observance of any of the
terms, covenants or conditions contained in any instrument evidencing any
Financial Indebtedness and there is no pending request by the Company (except
pursuant to this Supplemental Agreement) or any of its Subsidiaries for any
amendment or waiver in respect of any contemplated or possible default with
respect to such Financial Indebtedness and no event has occurred and is
continuing which, with notice or lapse of time or both, would become such a
default.

Section 2.5. No Undisclosed Fees. The Company has not, directly or indirectly,
paid or caused to be paid any consideration (as supplemental or additional
interest, a fee or otherwise) to any holder of Notes or any holder (in its
capacity as holder) of other Financial Indebtedness in order to induce such
holder to enter into this Supplemental Agreement or take any other action in
connection with the transactions contemplated hereby, nor has the Company agreed
to make any such payment, except as contemplated by Section 5.4 of this
Supplemental Agreement.

Section 2.6. Disclosure. Neither the financial statements and other certificates
previously provided to the holders of the Notes pursuant to the provisions of
the Original Note Agreement nor the statements made in this Supplemental
Agreement nor any other written statements furnished by or on behalf of the
Company to the holders of the Notes in connection with the transactions
contemplated hereby and negotiation of this Supplemental Agreement, taken as a
whole, contained at the date provided or, as applicable, at the date such
information is or was dated to apply, any untrue statement of a material fact or
omitted a material fact necessary to make the statements contained therein and
herein not misleading. There is no fact relating to any event or circumstance
that has occurred or arisen since January 29, 2008 that has had or, so far as
the Company can now reasonably foresee, could reasonably be expected to have, a
Material Adverse Effect.

SECTION 3. Representation of the Noteholder. You represent to the Company that
you are the beneficial owner of Notes of the series and in the aggregate unpaid
principal amount or amounts set forth opposite your name in the acceptance form
of this Supplemental Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 4. Amendments of Original Note Agreement. As of the Effective Date,
hereafter defined,

(a) Section 7.1(c)(ii) of the Original Note Agreement is hereby amended by
inserting the text that appears below as bolded and underlined and deleting the
text that appears below as struck through:

“(ii) each regular or periodic report, each registration statement that shall
have become effective (without exhibits except as expressly requested by such
holder), and each final prospectus and all amendments thereto filed by any
Newco, the Company or any Subsidiary with the Securities and Exchange Commission
or any similar Governmental Authority or securities exchange and of all press
releases and other statements made available generally by any Newco, the Company
or any Subsidiary to the public concerning developments that are Material;”

(b) Section 8.4 of the Original Note Agreement is hereby amended by inserting
the text that appears below as bolded and underlined and deleting the text that
appears below as struck through:

“8.4. Prepayment in Connection with a Change of Control.

(a) Promptly upon becoming aware that a Change of Control has occurred, the
Company shall give written notice of such fact to all holders of the Notes.
Promptly upon becoming aware that a Change of Control Prepayment Event has
occurred, and in any event not later than 21 days after the occurrence of such
Change of Control Prepayment Event, the Company shall give written notice (the
“Change of Control Event Notice”) of such fact to all holders of the Notes. The
Change of Control Event Notice shall (i) describe the facts and circumstances of
such Change of Control in reasonable detail, (ii) refer to this Section 8.4 and
the rights of the holders hereunder and state that a Change of Control
Prepayment Event has occurred, (iii) contain an offer to prepay all Notes at the
price specified below on the date therein specified (the “Change of Control
Prepayment Date”), which shall be a Business Day following the Response Date
referred to below and in any event not more than 45 days after the date of such
Change of Control Event Notice. Each holder of a Note will notify the Company of
such holder’s acceptance or rejection of such offer by giving written notice of
such acceptance or rejection to the Company on or before the date for such
notice specified in such Change of Control Event Notice (the “Response Date”),
which specified date shall be not less than 30 days after the date of such
Change of Control Event Notice. The Company shall prepay on the Change of
Control Prepayment Date all of the Notes held by the holders as to which such
offer has been so accepted (it being understood that the failure of any holder
to accept such offer on or before the Response Date shall be deemed to
constitute rejection by such holder), at the principal amount of each such Note
together with interest accrued thereon to the Change of Control Prepayment Date,
without any

 

4



--------------------------------------------------------------------------------

premium. If any holder shall reject (or be deemed to have rejected) such offer
with respect to any Note held by such holder on or before the Response Date,
such holder shall be deemed to have waived its rights under this Section 8.4 to
require prepayment of such Note for which such offer was rejected (or deemed
rejected) in respect of such Change of Control Prepayment Event but not in
respect of any subsequent Change of Control Prepayment Event.

For purposes of this Section 8.4, any holder of more than one Note may act
separately with respect to each Note so held (with the effect that a holder of
more than one Note may accept such offer with respect to one or more Notes so
held and reject such offer with respect to one or more other Notes so held).

As used herein a “Change of Control” shall be deemed to occur, except as
otherwise provided in Section 8.4(b), if at any time following the Closing any
Person, or group of Persons acting in concert, acquires (i) the power (whether
by way of ownership of shares, proxy, contract, agency or otherwise) to
(x) cast, or control the casting of, more than one-half of the maximum number of
votes that might be cast at a general meeting of the Company, or (y) appoint or
remove all, or the majority, of the directors or other equivalent officers of
the Company, or (z) give directions with respect to the operating and financial
policies of the Company which the directors or other equivalent officers of the
Company are obliged to comply with or (ii) more than one-half of the issued
share capital of the Company (excluding any part of that issued share capital
that carries no right to participate in a distribution of either profits or
capital or whose right to so participate is to participate only up to a
specified amount); and for such purpose, two or more Persons shall be deemed to
be “acting in concert” if, pursuant to an agreement or understanding (whether
formal or informal) between them, they actively cooperate, in the acquisition by
any one or more of them, either directly or indirectly, of shares in the
Company, or in the doing, or in the procuring of the doing, of any act that
results in an increase in the proportion of such shares held by any one or more
of them. A “Change of Control Prepayment Event” shall be deemed to occur if
(i) on the date on which a Change of Control occurs there are Rated Securities
below Investment Grade or the Company itself has a current rating by an
internationally recognized credit rating agency that is below Investment Grade
or (ii) within 90 days after the date on which such Change of Control occurs, a
Rating Downgrade occurs as a result of such Change of Control or (iii) if at
such time of such Change of Control there are no Rated Securities and the
Company itself has no such rating, the Company fails within 90 days after the
date on which such Change of Control occurs to obtain (whether by failing to
seek a rating or otherwise) from an internationally recognized credit rating
agency a rating of at least Investment Grade for either the Company or the Notes
or any other unsecured and unsubordinated Financial Indebtedness of the Company
having an initial maturity of five years or more or (iv) from and after the
consummation of the Transaction or the Approved Alternative Transaction, the
Company ceases to be, directly or indirectly, a Wholly-Owned Subsidiary of
Parent

 

5



--------------------------------------------------------------------------------

Newco. “Rated Securities” means securities evidencing unsecured and
unsubordinated Financial Indebtedness of the Company having an initial maturity
of five years or more that are rated by any internationally recognized credit
rating agency; a “Rating Downgrade” means a downgrade in the rating of the
Company itself or any Rated Securities, as the case may be, by the applicable
rating agency as a result of which either such rating falls below Investment
Grade; and “Investment Grade” means (i) if such rating agency is Standard &
Poor’s Ratings Group, a rating of at least “BBB-”, (ii) if such rating agency is
Moody’s Investors Service Inc., a rating of at least “Baa3” and (iii) the
equivalent of the ratings described in (i) and (ii) above for any other
internationally recognized rating agency.

(b) Notwithstanding anything to the contrary set forth herein, no Change of
Control shall be deemed to occur for the purposes of Section 8.4(a) upon the
consummation of (i) the Transaction or (ii) any other transaction (“Approved
Alternative Transaction”) where one or more Newcos directly or indirectly gain
control of the Company in connection with, or as a result of, a scheme of
arrangement of, or other transaction involving, the Company where as a
consequence of such scheme of arrangement or transaction the existing
shareholders of the Company immediately prior to such scheme of arrangement or
other transaction being effected become the sole shareholders in (or sole
holders of the ownership interests in) a Newco which becomes the Parent Newco
and, as a consequence of such scheme of arrangement or other transaction,
directly or indirectly controls the Company, provided that, in the case of
clause (ii) only, the Majority Holders shall have approved such scheme of
arrangement or other transaction (such approval not to be unreasonably withheld
or delayed) prior to its consummation.

As used herein “Transaction” means the implementation by the Company of a scheme
of arrangement under the Companies Acts 1985 and 2006 or any other transaction
(including a takeover offer by a Newco under the Companies Acts 1985 and 2006,
the City Code on Takeovers and Mergers and other applicable laws and
regulations) pursuant to which (i) the shareholders of the Company agree to the
cancellation and/or, as the case may be, sale or transfer of their shareholdings
in the Company in exchange for shares in a Newco, and (ii) such Newco, in turn,
as the Parent Newco subscribes for new shares in the Company and/or acquires the
existing shares in the Company from the Company’s then current shareholders,
provided that more than one Newco may be interposed between the Company and its
then current shareholders under the foregoing scheme of arrangement or other
transaction described in this paragraph and provided further that the net effect
of these steps shall be that the Company becomes a Wholly-Owned Subsidiary of
one or more Newcos but is indirectly owned by the same shareholders as those who
owned it directly prior to the transaction.”

 

6



--------------------------------------------------------------------------------

With effect from the date on which the Transaction or any Approved Alternative
Transaction is consummated, the provisions of Section 8.4(a) shall be construed
so as to apply to the Parent Newco.”

(c) Section 9 of the Original Note Agreement is hereby amended by adding a
Section 9.10 thereto reading in its entirety as follows:

“9.10. Additional Newco Requirements.

If the Transaction or any Approved Alternative Transaction shall be consummated
at any time:

(a) promptly and in any event within 10 Business Days after the date of
consummation of the Transaction or the Approved Alternative Transaction, as the
case may be, the Company shall give written notice thereof to each holder of a
Note, accompanied by a copy of the Scheme Circular or other disclosure document
delivered to the Company’s shareholders describing the Transaction or such
Approved Alternative Transaction;

(b) promptly and in any event within 20 Business Days after the date of
consummation of the Transaction or the Approved Alternative Transaction, as the
case maybe, each Newco (the “Newco Guarantors”) shall execute and deliver a
guarantee substantially in the form of Exhibit 9.10(a) (individually a “Newco
Guarantee” and collectively the “Newco Guarantees”) and, in the case of the
Parent Newco, an accession (the “Accession Agreement”) to this Agreement
substantially in the form of Exhibit 9.10(b). Concurrently therewith, the
Company will furnish each holder of the Notes (i) a counterpart of each such
executed Newco Guarantee and Accession Agreement, (ii) the documents described
in Exhibit 9.10(c) and (iii) an opinion or opinions of counsel reasonably
satisfactory to the Majority Holders (which opinion or opinions shall be
reasonably satisfactory to the Majority Holders and may be subject to customary
exceptions, qualifications and limitations under the circumstances none of which
may relate to the absence of shareholder approval, to any statutory borrowing
limit binding on such Newco being exceeded or to any limitation on the
enforceability of the Newco Guarantee of the Parent Newco), as to the due
authorization, execution and delivery and enforceability of such Newco Guarantee
and Accession Agreement and the other applicable matters relating to Subsidiary
Guarantors and Subsidiary Guarantees covered by opinions delivered pursuant to
Section 4.4; it being acknowledged and agreed that opinions substantially in the
respective forms of Exhibits 9.10(d) and (e) are satisfactory; and

 

7



--------------------------------------------------------------------------------

(c) the following amendments to this Agreement shall automatically (without any
further action on the part of the Company or any holder of a Note) take effect
from and after the consummation of the Transaction or any Approved Alternative
Transaction:

(i) except as otherwise provided in this Section 9.10, each:

(A) right, entitlement, permission, cure period, or any other period of time in
which to perform any act and

(B) each obligation or duty of or restriction,

as the case may be, of, on or applied to the Company contained in Sections 7, 9,
and 10 of this Agreement shall also be available to or apply to (as the case may
be) the Parent Newco and/or its Subsidiaries, it being acknowledged and agreed
that from and after the consummation of the Transaction or any Approved
Alternative Transaction, the Parent Newco and its Subsidiaries shall have the
same rights, entitlements, permissions, cure periods, or any other periods of
time in which to perform any act, as well as the same obligations and duties and
be subject to the same restrictions under said Sections of this Agreement as the
Company and its Subsidiaries had been prior to the Transaction or any Approved
Alternative Transaction;

(ii) for the purposes of this Agreement:

(A) each Newco Guarantor that is a Subsidiary of the Parent Newco shall be
entitled to do or be restricted from doing all such things as a Subsidiary
Guarantor is entitled to do or is restricted from doing in accordance with the
terms of this Agreement and

(B) each Subsidiary of the Parent Newco shall be entitled to do or be restricted
from doing all such things as a Subsidiary of the Company is entitled to do or
is restricted from doing in accordance with the terms of this Agreement,

including, without limitation, entering into such agreements and incurring such
Financial Indebtedness and other liabilities and disposing of such assets and
creating such Liens as and to the extent the Company, such Subsidiary Guarantor
or any other Subsidiary member of the Group (as applicable) is so permitted to
do and, for these purposes, a Subsidiary of the Parent Newco shall be deemed to
be a member of the Group, and a Newco Guarantor that is a Subsidiary of the
Parent Newco (and any other Person which guarantees the obligations of the
Company under this Agreement) shall be deemed to be a Subsidiary Guarantor. The
rights and obligations of the parties under this Agreement shall be construed so
as to give full effect to this provision;

 

8



--------------------------------------------------------------------------------

(iii) Section 9.5 of this Agreement shall be amended by inserting the text that
appears below as bolded and underlined and deleting the text that appears below
as struck through:

“Subject to Section 10.5, the Parent Newco will at all times preserve and keep
in full force and effect its corporate existence and the corporate existence of
the Company. Subject to Sections 10.4 and 10.5, the Parent Newco will at all
times preserve and keep in full force and effect the corporate existence of each
of its other Subsidiaries (unless merged into the Company, the Parent Newco or
another Wholly-Owned Subsidiary) and all rights and franchises of the Parent
Newco and its Subsidiaries unless, in the good faith judgment of the Parent
Newco, the termination of or failure to preserve and keep in full force and
effect such corporate existence, right or franchise could not, individually or
in the aggregate, have a Material Adverse Effect.”

(iv) The first paragraph of Section 9.6(d) of this Agreement shall be amended by
inserting the text that appears below as bolded and underlined and deleting the
text that appears below as struck through:

“(d) Without limiting the requirements of Section 9.6(a) or the right of the
Parent Newco and the Company to cause any of their respective Subsidiaries to
become Additional Subsidiary Guarantors at any time at their election, the
Parent Newco and the Company will ensure that the Parent Newco, the Company and
all Subsidiary Guarantors at all times to account for (i) at least 75% of
Consolidated Total Assets as of the last day of the then most recently ended
half-year accounting period and (ii) at least 75% of Consolidated Earnings
Before Interest and Tax and consolidated turnover for the period of two
half-year accounting periods then most recently ended, in each case as adjusted
as below provided. If the Parent Newco, the Company and all such Subsidiary
Guarantors at any time account for less than the foregoing required percentage
of Consolidated Total Assets, Consolidated Earnings Before Interest and Tax or
consolidated turnover, then within 30 days of becoming aware of this fact the
Parent Newco and the Company shall cause one or more Subsidiaries of the Parent
Newco to become Additional Subsidiary Guarantors as aforesaid so that after
giving effect thereto the Company will be in compliance with the requirements of
the first sentence of this paragraph (d). For purposes of this paragraph (d):”

(v) Section 9.6 of this Agreement shall be amended by inserting the text that
appears below as bolded and underlined as paragraph (e) thereto:

“(e) Without limiting the requirements of Section 9.6(a), the Parent Newco and
the Company have the right to cause any of their

 

9



--------------------------------------------------------------------------------

respective Subsidiaries to become Additional Subsidiary Guarantors at any time
at their election, and in compliance with the requirements of this Section 9.6.”

(vi) Section 9.8 of this Agreement shall be amended by inserting the text that
appears below as bolded and underlined:

“The Company and the Parent Newco will ensure that the payment obligations of
the Company under this Agreement and the Notes, the payment obligations of each
Newco under its Newco Guarantee and the payment obligations of each Subsidiary
Guarantor under its Subsidiary Guarantee, will at all times rank at least pari
passu with all other present and future unsecured and unsubordinated Financial
Indebtedness of the Company, such Newco and such Subsidiary, respectively,
except for obligations mandatorily preferred by law applying to companies
generally.”

(vii) Section 9.9 of this Agreement shall apply with equal force and effect to
the Parent Newco, as well as the Company, and for the purposes of said
Section 9.9 a Financial Covenant shall be deemed to be more restrictive upon the
Parent Newco, the Company, their respective Subsidiaries or the Group, as the
case may be, and incorporated by reference in this Agreement in accordance with
the provisions of said Section 9.9 if the frequency with which the applicable
numerical measure of such Person’s financial condition or results of operations
is calculated is more than every six months;

(viii) Section 10.5 of this Agreement shall apply with equal force and effect to
the Parent Newco, as well as the Company, and the covenants and conditions so
assumed by the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Parent Newco as an entirety, as the case
may be, shall be those set forth in the Newco Guarantee of the Parent Newco and
the covenants of the Parent Newco under this Agreement;

(ix) with respect to Sections 11(f), (g), (h), (i), (k) and (1) of this
Agreement, each reference to the “Company” shall also be deemed to include each
Newco; with respect to Section 11(c) of this Agreement, each reference to the
“Company” shall also be deemed to include the Parent Newco; with respect to
Sections 11(d) and (e) of this Agreement, each reference to the “Company” shall
also be deemed to include the Parent Newco in respect of this Agreement and, in
the case of clause (e), the Accession Agreement; and with respect to Sections
11(d), (e) and (j) of this Agreement, each reference to “Subsidiary Guarantee”
or “Subsidiary Guarantor” shall also be deemed to include each Newco Guarantee
and each Newco, respectively;

 

10



--------------------------------------------------------------------------------

(x) in Sections 17, 18, 20 and 21 of this Agreement:

(A) each reference to the “Company” shall be deemed to include the Parent Newco
and in Section 17 the Parent Newco in respect of its Newco Guarantee and this
Agreement; and

(B) each reference to the “Company’s Subsidiaries” or the “Company’s Affiliates”
shall be deemed a reference to the Parent Newco’s Subsidiaries and Affiliates,
respectively, as the context requires;

(xi) the following definitions set forth in Schedule B to this Agreement shall
be amended so that each reference to the “Company” shall be deemed to be to the
Parent Newco and each reference to the “Company and/or its Subsidiaries” shall
be deemed to be to the Parent Newco and/or its Subsidiaries, respectively, as
the context requires:

Affiliate

ERISA Affiliate

Governmental Authority

Material Subsidiary

Non-US. Plan

Plan

(xii) Schedule B to this Agreement shall be amended by modifying the following
definitions by inserting the text that appears below as bolded and underlined
and deleting the text that appears below, as struck through:

““Bank Credit Facility” means (a) the Existing Bank Credit Facility and (b) any
other working capital credit, loan or borrowing facility (including any renewal,
extension, replacement or refinancing of a then existing working capital
facility) entered into on or after the date of the Closing by any member of the
Group in a principal amount equal to or greater than $75,000,000 (or the
equivalent in the relevant currency of payment, determined as of the date of the
financial closing of such working capital facility based on the exchange rate of
such other currency for sterling).

“Consolidated Tangible Net Worth” means, at any time, the aggregate of the
amounts paid up or credited as paid up on the issued share capital of the Parent
Newco (other than any Redeemable Shares) and the aggregate amount of the
reserves of the Group, including but not limited to:

(a) any amount credited to the share premium account;

 

11



--------------------------------------------------------------------------------

(b) any capital redemption reserve fund; and

(c) any balance standing to the credit of the consolidated profit and loss
account of the Group,

but deducting:

(i) any debit balance on the consolidated profit and loss account of the Group;

(ii) (to the extent included) any amount shown in respect of goodwill (including
goodwill arising only on consolidation) or other intangible assets of the Group
and interests of non Group members in Group subsidiaries;

(iii) (to the extent included) any amount set aside for taxation, deferred
taxation or bad debts; and

(iv) (to the extent included) any amounts arising from an upward revaluation of
assets made at any time after January 31, 2004,

and so that no amount shall be included or excluded more than once.

“Financial Covenant” means, in respect of a Bank Credit Facility as in effect
from time to time, any financial covenant that relates specifically to one or
more numerical measures of the financial condition or results of operations of
the Parent Newco, the Company, their respective Subsidiaries or the Group
(however expressed and whether stated as a ratio, a fixed threshold, an event of
default or otherwise).

“Group” means at any time the Parent Newco, the Company and its their respective
Subsidiaries at such time; and a “member of the Group” means the Parent Newco,
the Company or any such Subsidiary that at such time is included in the Group.

“Majority Holders” means, at any time, the holders of at least a majority in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Parent Newco, the Company or any of their respective Affiliates).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, property or condition (financial or other) of the Group
taken as a whole, or (b) the ability of the Company to perform its obligations
under this Agreement and the Notes, the Parent Newco to perform its obligations
under this Agreement or

 

12



--------------------------------------------------------------------------------

its Newco Guarantee or the other Newcos and the Subsidiary Guarantors, taken as
a whole, to perform their respective payment obligations under the Newco
Guarantees and the Subsidiary Guarantees, respectively, or (c) the validity or
enforceability of this Agreement, the Notes, any Newco Guarantee or any
Subsidiary Guarantee.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Parent Newco or the Company, as the case may be, whose
responsibilities extend to the subject matter of such certificate.

“Redeemable Shares” means any issued shares in the capital of the Parent Newco
or the Company, as the case may be (other than any deferred shares which are
redeemable by the Company for an amount not exceeding £1,000 (or its equivalent
in the currency of payment) for the entire class of deferred shares) which are
redeemable (other than solely at the option of the Parent Newco or the Company,
as the case may be, or for the purposes of conversion pursuant to which the
entire amount payable to the shareholder is provided out of the proceeds of a
fresh issue of shares for that purpose) on or before May 23, 2019.

“Relevant Period” means each period of twelve months ending on the last day of
the Parent Newco’s financial year and each period of twelve months ending on the
last day of the first half of the Parent Newco’s financial year.

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Parent Newco or the Company, as the case may be, with responsibility for
the administration of the subject matter of the relevant portion of this
Agreement.

“Senior Financial Officer” means the executive chairman, chief executive
officer, managing director, finance director or chief accounting officer, or
their equivalents, of the Parent Newco or the Company, as the case may be.

“Subsidiary” means, as to any Person, any corporation or other business entity
at least a majority of the combined voting power of all Voting Shares of which
is owned, directly or indirectly, by such Person. Unless the context otherwise
clearly requires, any reference to a “Subsidiary” is a reference to a Subsidiary
of the Parent Newco.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the combined
voting power of all Voting Shares of which is owned by the Parent Newco or by
one or more Wholly-Owned Subsidiaries of the Parent Newco.””

 

13



--------------------------------------------------------------------------------

(d) Schedule B to the Original Note Agreement is hereby amended by inserting in
alphabetical order the following definitions, in each case to read as follows:

“Approved Alternative Transaction” is defined in Section 8.4(b).

“Newco” means a corporation, limited liability company or other entity
incorporated, organized or domiciled in a Permitted Jurisdiction as a part of,
and for the purpose of implementing, either the Transaction or an Approved
Alternative Transaction.

“Newco Accession Agreement” is defined in Section 9.10.

“Newco Guarantee” is defined in Section 9.10.

“Parent Newco” means the Newco that from and after and as a consequence of the
consummation of the Transaction or the Approved Alternative Transaction, as the
case may be, shall (a) be owned by the same shareholders as those who owned the
Company directly prior to the Transaction or the Approved Alternative
Transaction, as the case may be, and (b) own either directly or indirectly all
of the combined voting power of the Voting Shares of the Company.

“Transaction” is defined in Section 8.4(b).”

(e) the definition of “GAAP” set forth in Schedule B to the Original Note
Agreement is hereby amended by inserting the text that appears below as bolded
and underlined:

“GAAP” means generally accepted accounting principles (including International
Financial Reporting Standards, if applicable) in effect from time to time in the
applicable jurisdiction. Unless the context otherwise requires, all references
to “GAAP” shall be deemed to mean GAAP in the United Kingdom prior to the date
the Company or the Parent Newco is required or elects to file its U.S. GAAP
accounts with the Securities and Exchange Commission, and GAAP in the United
States on and after such date.”

(f) the definition of “Permitted Jurisdiction” set forth in Schedule B to the
Original Note Agreement is hereby amended by inserting the text that appears
below as bolded and underlined and deleting the text that appears below as
struck through:

““Permitted Jurisdiction” means (a) the United States of America or any State
thereof, (b) Canada or any Province thereof, (c) Australia or any State thereof,
(d) Switzerland, (e) any country that on April 30, 2004 was a member of the
European Union (other than Greece, Italy, Portugal or Spain) and (f) Bermuda.”

 

14



--------------------------------------------------------------------------------

(g) the Original Note Agreement is hereby amended by attaching thereto, as
Exhibits 9.10(a), (b), (c), (d) and (e), the Form of Newco Guarantee, the Form
of Newco Accession Agreement, the Documents to be Delivered by each Newco and
the respective forms of opinions of counsel to the Newcos attached hereto as
Exhibits B, C, D, E and F, respectively.

SECTION 5. Effectiveness of this Supplemental Agreement. This Supplemental
Agreement will become effective on the date (the “Effective Date”) on which all
of the following conditions precedent shall have been satisfied and the parties
hereto are so advised in writing by your special counsel:

Section 5.1. Proceedings. All proceedings taken by the Company in connection
with this Supplemental Agreement and all documents and papers incident thereto
shall be satisfactory to you and your special counsel (acting reasonably), and
you and your special counsel shall have received all such counterpart originals
or certified or other copies of such documents and papers, all in form and
substance satisfactory to you and your special counsel (acting reasonably), as
you or they may reasonably request in connection therewith.

Section 5.2. Execution of this Supplemental Agreement. Counterparts of this
Supplemental Agreement shall have been executed and delivered to each other by
the Company and all holders of the Notes.

Section 5.3. Representations and Warranties. The representations and warranties
of the Company contained in Section 2 of this Supplemental Agreement shall be
true and correct on and as of the Effective Date; provided, however, that the
Effective Date shall be deemed to have occurred notwithstanding any such
representation or warranty proving to have been false or incorrect in any
material respect on such date if in the case of any such representation or
warranty that is capable of being cured, the same shall be cured diligently and
in good faith and in any event within 30 days after the Company shall become
aware of the falseness or incorrectness thereof.

Section 5.4. Payment of Fees. The Company shall have paid (a) to you and each
other holder of a Note, by wire transfer as provided in Schedule A to the
Original Note Agreement (or to you in such other manner or to such other address
as you shall have specified in writing to the Company at least one Business Day
before the Effective Date) an amendment fee equal to 0.10% of the aggregate
unpaid principal amount of the Notes respectively held by you and such other
holder as set forth opposite your and their names in the acceptance form of this
Supplemental Agreement, and (b) the fees and disbursements of your special
counsel as contemplated by Section 6 of this Supplemental Agreement.

SECTION 6. Expenses. Without limiting the generality of Section 16.1 of the
Amended Note Agreement, the Company agrees, whether or not the transactions
contemplated hereby are consummated, to pay the reasonable fees and
disbursements of Willkie Farr & Gallagher LLP, your special counsel, for their
services rendered in connection with such transactions and with respect to this
Supplemental Agreement and any other document delivered pursuant to this
Supplemental Agreement.

 

15



--------------------------------------------------------------------------------

In furtherance of the foregoing, on the Effective Date the Company will pay or
cause to be paid the reasonable fees and disbursements of Willkie Farr &
Gallagher LLP which are reflected in the statement of such firm delivered to the
Company prior to the Effective Date. The Company will also pay promptly upon
receipt of supplemental statements therefor, reasonable additional fees, if any,
and disbursements of such firm in connection with the transactions contemplated
hereby (including disbursements unposted as of the Effective Date).

SECTION 7. Ratification. Except as amended hereby, the Original Note Agreement
is in all respects ratified and confirmed and the provisions thereof shall
remain in full force and effect including, without limitation, the rights of the
Company thereunder.

SECTION 8. Counterparts. This Supplemental Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

SECTION 9. Governing Law. This Supplemental Agreement shall be governed by and
construed in accordance with the laws of the State of New York, excluding
choice-of-law principles of the law of such State that would permit the
application of the laws of a jurisdiction other than such State.

SECTION 10. Subsidiary Guarantors. By signing a counterpart of this Supplemental
Agreement in the space below provided, each Subsidiary Guarantor acknowledges
the foregoing amendments and confirms its Subsidiary Guarantee in respect of the
Amended Note Agreement.

If you are in agreement with the foregoing, please sign the form of acceptance
in the space below provided, whereupon this Supplemental Agreement shall become
a binding agreement among you, the Company and the Subsidiary Guarantors,
subject to becoming effective as hereinabove provided.

 

SIGNET GROUP PLC By:  

/s/ Malcolm Williamson

  Name: Sir Malcolm Williamson   Title: Chairman By:  

/s/ Walker Boyd

  Name: Walker Boyd   Title: Group Finance Director

 

16



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

The Variable Annuity Life Insurance Company

   $


 

27,000,000


(Series C)

American General Life Insurance Company

   $


 

15,000,000


(Series C)

AIG Life Insurance Company

   $


 

10,000,000


(Series C)

American International Life Assurance Company of New York

   $


 

5,000,000


(Series C)

The United States Life Insurance Company in the City of New York

   $


 

5,000,000


(Series C)

 

By:  

AIG Global Investment Corp.,
investment advisor

  By:  

/s/ Lorri J. White

    Name: Lorri J. White     Title: Managing Director



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

One Madison Investments (CAYCO) Limited

   $


 

14,000,000


(Series B)

   $


 

26,000,000


(Series C)

 

By:  

Metropolitan Life Insurance Company,
as investment manager

  By:  

/s/ Judith A. Gulotta

    Name:  

Judith A. Gulotta

    Title:  

Managing Director



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes Principal Life Insurance Company    $


 

14,000,000


(Series B)

 

By:  

Principal Global Investors, LLC,
a Delaware limited liability company,
its authorized signatory

By:  

/s/ Debra Svoboda EPP

  Name:  

DEBRA SVOBODA EPP

  Title:  

COUNSEL

By:  

/s/ James C. Fifield

  Name:  

JAMES C. FIFIELD,

  Title:  

Assistant General Counsel



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

Symetra Life Insurance Company,
a Washington corporation

   $


 

14,000,000


(Series B)

 

By:

 

Principal Global Investors, LLC,
a Delaware limited liability company,
its authorized signatory

  By:  

/s/ Debra Svoboda EPP

    Name:  

DEBRA SVOBODA EPP

    Title:  

COUNSEL

  By:  

/s/ James C. Fifield

    Name:  

JAMES C. FIFIELD,

    Title:  

Assistant General Counsel



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

The Bank of New York,
as trustee for the Scottish Re (U.S.), Inc. and Security Life of Denver
Insurance Company Security Trust by Agreement dated December 31, 2004

   $


 

1,400,000


(Series B)

 

By:  

Principal Global Investors, LLC,
a Delaware limited liability company,
its authorized signatory

  By:  

/s/ Debra Svoboda EPP

    Name:  

DEBRA SVOBODA EPP

    Title:  

COUNSEL

  By:  

/s/ James C. Fifield

    Name:  

JAMES C. FIFIELD,

    Title:  

Assistant General Counsel



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

Midland National Life Insurance Company

   $ 25,000,000      (Series A)

By: Guggenheim Partners Advisory Company, its agent

 

By:  

/s/ Michael Damaso

  Name:  

Michael Damaso

  Title:  

Senior Managing Director



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes ING USA Annuity and Life Insurance Company    $


 

4,000,000


(Series A)

   $


 

5,000,000


Series (C)

ReliaStar Life Insurance Company    $


 

11,000,000


(Series A)

Security Life of Denver Insurance Company    $


 

7,000,000


(Series C)

ING Life Insurance and Annuity Company    $


 

3,000,000


(Series C)

 

By:  

ING Investment Management LLC,
as Agent

  By:  

/s/ James V. Wittich

    Name:   James V. Wittich     Title:   Senior Vice President



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes Transamerica Occidental Life Insurance Company    $


 

10,000,000


(Series B)

   $


 

20,000,000


(Series C)

 

By:  

/s/ Debra R. Thompson

  Name:  

Debra R. Thompson

  Title:  

Vice - President



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes AXA Equitable Life Insurance Company    $


 

17,000,000


(Series B)

 

By:  

/s/ Amy Judd

  Name:   Amy Judd   Title:   Investment Officer



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

MONY Life Insurance Company

   $


 

8,000,000


(Series B)

 

By:  

/s/ Amy Judd

  Name:   Amy Judd   Title:   Investment Officer



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

Connecticut General Life Insurance Company

   $


 

17,000,000


(Series A)

Life Insurance Company of North America

   $


 

3,000,000


(Series A)

 

By:  

CIGNA Investments, Inc.

(authorized agent)

  By:  

/s/ Leonard Mazlish

    Name:   Leonard Mazlish     Title:   Managing Director



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount
Series C Notes

The Guardian Life Insurance Company of America

   $


 

18,000,000


(Series B)

 

By:  

/s/ Ellen I. Whittaker

  Name:   Ellen I. Whittaker   Title:   Senior Director, Private Placements



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

CUNA Mutual Life Insurance Company

   $


 

3,150,000


(Series A)

   $


 

2,700,000


Series (B)

   $


 

3,150,000


Series (C)

CUNA Mutual Insurance Society

   $


 

2,100,000


(Series A)

   $


 

1,800,000


(Series B)

   $


 

2,100,000


(Series C)

CUMIS Insurance Society

   $


 

1,050,000


(Series A)

   $


 

900,000


(Series B)

   $


 

1,050,000


(Series C)

Members Life Insurance Company

   $


 

700,000


(Series A)

   $


 

600,000


(Series B)

   $


 

700,000


(Series C))

 

By:  

Members Capital Advisors, Inc.,

    acting as Investment Advisor:

  By:  

/s/ James E. McDonald Jr.

    Name:  

James E. McDonald Jr.

    Title:  

Director, Private Placements



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

Allied Irish Banks, p.l.c.

   $


 

13,000,000


(Series A)

 

By:  

/s/ Paul Whitehead

  Name:  

Paul Whitehead

  Title:  

Senior Relationship Manager



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

Genworth Life Insurance Company

   $


 

8,000,000


(Series A)

Genworth Life and Annuity Insurance Company

   $


 

4,000,000


(Series B)

 

By:  

/s/ Annette M. Teders

  Name:   Annette M. Teders   Title:   Investment Officer



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

Teachers Insurance and Annuity Association of America

   $


 

15,000,000


(Series B)

 

By:  

/s/ Brian Roelate

  Name:  

Brian Roelate

  Title:  

Director



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

Allianz Life Insurance Company of North America

   $


 

12,000,000


(Series A)

 

By:  

Allianz of America, Inc.,

as Authorized Signatory and Investment Manager

  By:  

/s/ Brian Landry

    Name:  

Brian Landry

    Title:  

Vice President



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

American Equity Investment Life Insurance Company

   $


 

9,000,000


(Series B)

 

By:  

/s/ Greg Carstensen

  Name:  

Greg Carstensen

  Title:  

VP-Investment



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

Aviva Life Insurance Company

   $


 

5,600,000


(Series B)

 

By:   Aviva Capital Management, Inc., its authorized attorney-in-fact   By:  

/s/ Roger D. Fors

    Name:   Roger D. Fors     Title:   VP-Private Placements



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

Ohio National Life Assurance Corporation

   $


 

3,000,000


(Series B)

The Ohio National Life Insurance Company

   $


 

1,000,000


(Series B)

 

By:  

/s/ Jed R. Martin

  Name:  

Jed R. Martin

  Title:  

Vice President Private Placements



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

Travelers Casualty and Surety Company of America

   $


 

4,000,000


(Series B)

 

By:  

/s/ Annette M. Masterson

  Name:  

Annette M. Masterson

  Title:  

Vice President



--------------------------------------------------------------------------------

Signet Group Plc

6.110% Guaranteed Senior Notes due May 23, 2016

First Supplemental Agreement dated May 16, 2008

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

Sun Life and Health Insurance Company (U.S.)

   $


 

4,000,000


(Series B)

 

By:  

/s/ Arthur N. Baril

  Name:   Arthur N. Baril   Title:   Senior Director, Private Fixed Income By:  

/s/ Deborah J. Foss

  Name:   Deborah J. Foss   Title:   Managing Director, Head of Private Debt,
Private Fixed Income



--------------------------------------------------------------------------------

The foregoing is hereby agreed and

accepted this 16th day of May, 2008

 

     Principal Amount and
Series of Notes

Assurity Life Insurance Company (successor in interest to Security Financial
Life Insurance Co.)

   $


 

2,000,000


(Series B)

 

By:  

/s/ Victor Weber

  Name:   Victor Weber   Title:   Senior Director - Investments



--------------------------------------------------------------------------------

We acknowledge the foregoing and confirm our

respective Subsidiary Guarantees.

 

Checkbury Limited By:  

/s/ Walker Boyd

  Name:   Walker Boyd   Title:   Group Finance Director Ernest Jones Limited By:
 

/s/ Walker Boyd

  Name:   Walker Boyd   Title:   Group Finance Director H. Samuel Limited By:  

/s/ Walker Boyd

  Name:   Walker Boyd   Title:   Group Finance Director Signet Holdings Limited
By:  

/s/ Walker Boyd

  Name:   Walker Boyd   Title:   Group Finance Director



--------------------------------------------------------------------------------

Sterling Inc. By:  

/s/ Terry Burman

  Name:   Terry Burman   Title:   Group Chief Executive Sterling Jewelers Inc.
By:  

/s/ Walker Boyd

  Name:   Walker Boyd   Title:   Group Finance Director



--------------------------------------------------------------------------------

Sterling Inc. By:  

/s/ Terry Burman

  Name:   Terry Burman   Title:   Group Chief Executive Sterling Jewelers Inc.
By:  

/s/ Walker Boyd

  Name:   Walker Boyd   Title:   Group Finance Director



--------------------------------------------------------------------------------

Exhibit A

Signet Letter



--------------------------------------------------------------------------------

LOGO [g73590ex102_pg48.jpg]

 

  To: The holders of the Notes described below

18th March, 2008

Dear Sirs,

Note Purchase Agreement dated 30 March 2006 made between Signet Group plc
(“Signet”) and the purchasers named therein (the “NPA”) and the 5.95% Series A
Senior Notes due 2013, the 6.11% Senior B Senior Notes due 2016 and the 6.26%
Series C Senior Notes due 2018 issued pursuant to the NPA (the “Notes”)

Unless defined in this letter or the context otherwise requires, terms defined
in the NPA have the same meaning when used in this letter.

 

1. BACKGROUND

 

1.1 Signet currently has a primary listing on the London Stock Exchange and a
secondary listing of American Depositary Shares on the New York Stock Exchange
(“NYSE”). As announced by Signet on 10 January 2008, as a result of recent
changes in the beneficial ownership of its shares it is possible that over 50%
of its shares will, in the future, become beneficially owned by persons who are
resident in the United States of America.

 

1.2 If this occurs Signet will lose “foreign private issuer” status in the US,
meaning that Signet would then be classed as a US “domestic issuer” and would be
subject to increased reporting requirements under the rules of the Securities
and Exchange Commission (“SEC”) and relevant US legislation (including the
Securities Act of 1933, the Exchange Act of 1934 and the rules of the NYSE). In
addition, as a domestic issuer, Signet would be required to prepare and file
accounts under US GAAP on forms 10-K and 10-Q. Signet would remain a UK
incorporated company, with a primary London listing, and would therefore be
subject to UK companies legislation, regulation by the Financial Services
Authority, and compliance with the requirements of the Listing, Prospectus,
Disclosure and Transparency Rules (“LPDT Rules”). Signet is (and would be)
required to prepare and file accounts under IFRS in the UK.

 

1.3

To reduce the complication and expense of having to comply with these parallel
regimes, it is proposed that Signet will consider cancelling its listing on the
London Stock Exchange and that a Newco (as defined below) obtain a primary
listing on the NYSE and potentially seek a secondary listing on the London Stock
Exchange. As part of that process it is proposed that Signet implement a scheme
of arrangement under the English Companies Acts 1985 and 2006 or another
transaction is effected (including a takeover offer by a Newco (as defined
below) under the English Companies Acts 1985 and 2006, the City Code on
Takeovers and Mergers and other applicable laws and regulations) pursuant to
which the shareholders of Signet would agree to the cancellation or, as the case
may be, sale or transfer of their shareholdings in Signet in exchange for the
issue of shares in a newly incorporated company (“Newco”) whose jurisdiction of
incorporation is yet to be determined. Newco would, in turn, subscribe for new
shares in Signet and/or acquire the existing shares in Signet from its then
current shareholders. It may be necessary to interpose more than one Newco or
other special purpose vehicle between Signet and its then current shareholders
under the scheme of arrangement or other transactions described



--------------------------------------------------------------------------------

 

above. The net effect of these steps would be that Signet becomes a wholly owned
subsidiary of a Newco but is indirectly owned by the same shareholders as those
who owned it directly prior to the transaction.

 

1.4 In view of the increase in the proportion of US beneficial ownership Signet
also considers that over the longer term it would be more appropriate for its
shareholders that its primary listing is ultimately maintained on the NYSE on
the basis that investors will develop a better understanding of Signet’s
business, be closer to the economic environment and not have the foreign
exchange risk which UK investors have. A change in listing would therefore
potentially encourage shareholder value. It would also potentially facilitate
Signet’s access to US Capital Markets in the future, should the need arise.

 

1.5 Execution of this strategy by way of a scheme of arrangement requires a
minimum of 75% shareholder approval by value and a majority by number which may
or may not be forthcoming. Alternative methods of executing this strategy may
also require shareholder approval. In order to proceed with a recommendation to
the Board on this issue the Company seeks to ensure that the execution of the
scheme of arrangement or other transaction described above does not present any
issues for its lender group (specifically lending banks and holders of the
Notes). Upon review of the documentation it is believed that the scheme of
arrangement would technically constitute a Change of Control as defined in both
the NPA and Existing Bank Credit Facility as a Newco will become the 100%
shareholder of Signet.

 

1.6 On 25 February 2008 Signet obtained the necessary consents under the
Existing Bank Credit Facility to implement the transactions described in
paragraphs 1.3 and 1.4 above without triggering the change of control and other
applicable provisions in that agreement. Whilst not required under the terms of
the Existing Bank Credit Facility, unanimous lender approval was obtained.

 

1.7 Signet is now seeking the approval of the holders of the Notes and to
implement the transactions described in paragraphs 1.3 and 1.4 above and invites
you to participate in a conference call to be hosted by Walker Boyd, Group
Finance Director as shown below. The purpose of the call will be to provide
additional information on the approval request, with an opportunity for Q&A.

 

Date:    Thursday March 20th, 2008 Time:    3.30pm UK /11.30am EST / 10.30am CST
Dial in numbers:       Domestic toll free:    888-603-6971    International:   
+1-210-234-0022    Passcode:    Signet    Replay number:    +1 402-220-9757   
Available until:    Friday April 4th, 2008

 

Yours sincerely,

/s/ Liam O’Sullivan

Liam O’Sullivan Group Treasurer



--------------------------------------------------------------------------------

Exhibit B

Exhibit 9.10(a)

[Form of Newco Guarantee]

GUARANTEE AGREEMENT (this “Guarantee”) dated as of                     , 20    ,
by the undersigned guarantors (each a “Guarantor” and collectively the
“Guarantors”), in favor of the Purchasers referred to below and the holders from
time to time (each a “Holder” and collectively the “Holders”) of the 5.95%
Senior Notes, Series A, due 2013 (the “Series A Notes”), 6.11% Senior Notes,
Series B, due 2016 (the “Series B Notes”) and 6.26% Senior Notes, Series C, due
2018 (the “Series C Notes” and, together with the Series A Notes and the Series
B Notes, the “Notes”) of Signet Group plc, a public limited company incorporated
under the laws of England and Wales (Registered No. 00477692) (the “Company”),
issued pursuant to the Note Purchase Agreement dated as of March 30, 2006
entered into by the Company with the institutional investors named in Schedule A
thereto (the “Purchasers” and, together with the Holders, sometimes individually
an “Obligee” and collectively the “Obligees”) (as amended by the First
Supplemental Agreement dated as of May 16, 2008 entered into by the Company and
the Holders and as the same may be supplemented or amended from time to time,
the “Agreement”; terms defined therein and not otherwise defined herein are used
herein as so defined).

WHEREAS, a Transaction or an Approved Alternative Transaction has been
consummated involving one or more Newcos; and

WHEREAS, it is a requirement of Section 9.10(b) of the Agreement that each such
Newco execute and deliver this Guarantee or a separate Guarantee substantially
in the form of this Guarantee; and

WHEREAS, the Company is also obligated under Section 9.6 of the Agreement to
cause certain Subsidiaries of the Parent Newco to execute and deliver a separate
guarantee substantially in the form of this Guarantee (as to any Guarantor party
to this Guarantee, the other Guarantors party to this Guarantee and any of such
other guarantees are sometimes collectively the “Other Guarantors” and such
other guarantees are sometimes collectively the “Other Guarantees”).

NOW, THEREFORE, in consideration of the foregoing, the Guarantors hereby jointly
and severally agree as follows:

 

1. GUARANTEE.

 

1.1 Obligations Guaranteed

The Guarantors jointly and severally hereby absolutely, unconditionally and
irrevocably guarantee, as primary obligors and not merely as sureties,



--------------------------------------------------------------------------------

(a) the punctual payment when due, whether at stated maturity, by prepayment, by
acceleration or otherwise, of all obligations of the Company arising under the
Agreement and the Notes, whether for principal, interest (including without
limitation, to the extent permitted by law, interest on any overdue principal,
Make-Whole Amount, Modified Make-Whole Amount and interest at the rates
specified in the Notes and interest accruing or becoming owing both prior to and
subsequent to the commencement of any bankruptcy, insolvency, examinership,
reorganization, moratorium or similar proceeding involving the Company),
Make-Whole Amount, Modified Make-Whole Amount, fees, expenses, indemnification
or otherwise, and

(b) the due and punctual performance and observance by the Company of all
covenants, agreements and conditions on its part to be performed and observed
under the Agreement and the Notes

(all such obligations are called the “Guaranteed Obligations”). [The aggregate
liability of the Guarantors hereunder in respect of the Guaranteed Obligations
shall not exceed at any time the lesser of (1) the amount of the Guaranteed
Obligations and (2) the maximum amount for which the Guarantor is liable under
this Guarantee Agreement without causing such liability to be deemed a
fraudulent transfer under applicable Debtor Relief Laws (as hereinafter
defined), as determined by a court of competent jurisdiction. As used herein,
the term “Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, reorganization or similar
debtor relief laws affecting the rights of creditors generally from time to time
in effect.] *

Without limiting the generality of the foregoing, this Guarantee guarantees, to
the extent provided herein, the payment of all amounts which constitute part of
the Guaranteed Obligations and would be owed by any other Person to any Obligee
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, insolvency, reorganization, moratorium or similar
proceeding involving such Person.

 

1.2 Character of Guarantee

This Guarantee constitutes a present and continuing guarantee of payment and not
of collection and each Guarantor guarantees that the Guaranteed Obligations will
be paid and performed strictly in accordance with the terms of the Agreement and
the Notes, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Company
with respect thereto. The obligations of each Guarantor under this Guarantee are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against each Guarantor to enforce this Guarantee,
irrespective of whether any action is brought against the Company, any Other
Guarantor or any other Person liable for the Guaranteed Obligations or whether
the Company, any Other Guarantor or any other such Person is joined in any such
action or actions. To the extent permitted by law, the liability of each
Guarantor under this Guarantee shall be primary, absolute, irrevocable, and
unconditional irrespective of:

(a) any lack of validity or enforceability of any Guaranteed Obligation, the
Agreement, the Notes, any Other Guarantee or any agreement or instrument
relating thereto;

 

 

* Here insert limiting language, if any, required under local law in order for
this Guarantee to be enforceable to the maximum extent legally possible;
provided, however, the guarantee obligations of the Parent Newco may not be
subject to any such limitations.

 

2



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from the Agreement, the Notes or any Other
Guarantee;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure by any other
Person liable, or any other guarantee, for all or any of the Guaranteed
Obligations;

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral or any other assets of the Company or any Other Guarantor;

(e) any change, restructuring or termination of the corporate structure or
existence of the Company or any Other Guarantor; or

(f) any other circumstance (including without limitation any statute of
limitations) that might otherwise constitute a defense, offset or counterclaim
available to, or a discharge of, the Company or any Other Guarantor.

If any event permitting the acceleration of the maturity of the principal amount
of the Notes shall at any time have occurred and be continuing and such
acceleration (and the effect thereof on the Guaranteed Obligations) shall at
such time be prevented by reason of the pendency against the Company or any
other Person of a case or proceeding under a bankruptcy or insolvency law, each
Guarantor agrees that, for purposes of this Guarantee and such Guarantor’s
obligations under this Guarantee, the maturity of the principal amount of the
Notes shall be deemed to have been accelerated (with a corresponding effect on
the Guaranteed Obligations) with the same effect as if the Holders had
accelerated the Notes in accordance with the terms of the Agreement, and such
Guarantor shall forthwith pay such principal amount, any interest thereon, any
Make-Whole Amounts or Modified Make-Whole Amounts and any other amounts
guaranteed hereunder without further notice or demand.

 

1.3 Waivers

Each Guarantor hereby irrevocably waives, to the extent permitted by applicable
law:

(a) promptness, diligence, presentment, notice of acceptance and any other
notice with respect to any of the Guaranteed Obligations and this Guarantee;

 

3



--------------------------------------------------------------------------------

(b) any requirement that any Obligee or any other Person protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against the Company or any other Person or any collateral;

(c) any defense, offset or counterclaim arising by reason of any claim or
defense based upon any action by any Obligee;

(d) any duty on the part of any Obligee to disclose to such Guarantor any
matter, fact or thing relating to the business, operation or condition of any
Person and its assets now known or hereafter known by such Obligee; and

(e) any rights by which it might be entitled to require suit on an accrued right
of action in respect of any of the Guaranteed Obligations or require suit
against the Company or such Guarantor or any other Person.

 

2. SUBROGATION, ETC.

 

2.1 Subrogation and Contribution

No Guarantor shall assert, enforce, or otherwise exercise (a) any right of
subrogation to any of the rights, remedies, powers, privileges or Liens of any
Obligee or any other beneficiary against the Company or any other Guarantor on
the Guaranteed Obligations or any collateral or other security, or (b) any right
of recourse, reimbursement, contribution, indemnification, or similar right
against the Company or any other Guarantor in respect of the Guaranteed
Obligations, and each Guarantor hereby waives any and all of the foregoing
rights, remedies, powers, privileges and the benefit of, and any right to
participate in, any collateral or other security given to any Obligee or any
other beneficiary to secure payment of the Guaranteed Obligations, in each case,
until such time as the Guaranteed Obligations have been indefeasibly paid in
full.

 

2.2 Reinstatement

Each Guarantor agrees that its obligations under this Guarantee shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of the Company or one or more Other Guarantors is rescinded or must
be otherwise restored by any Obligee, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid.

 

2.3 Separate Claims, etc.

Each default in the payment or performance of any of the Guaranteed Obligations
shall give rise to a separate claim and cause of action hereunder, and separate
claims or suits may be made and brought, as the case may be, hereunder as each
such default occurs. Each Guarantor will from time to time deliver, upon the
reasonable request of any Obligee, a satisfactory acknowledgment of such
Guarantor's continuing liability hereunder to the extent provided herein.

 

4



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES.

Each Guarantor represents and warrants as to itself as follows:

(a) such Guarantor is a company or other legal entity duly incorporated and
validly existing under the laws of the jurisdiction in which it is organized and
is duly qualified as a foreign corporation and, where legally applicable, is in
good standing and authorized to do business in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Such
Guarantor has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Guarantee and to
perform the provisions hereof and thereof. For purposes of this Section a
corporation is a “foreign corporation” in any jurisdiction in which it transacts
business other than its jurisdiction of incorporation;

(b) the Guarantee has been duly authorized by all necessary corporate action on
the part of such Guarantor and constitutes, subject to any general principles of
law referred to in any legal opinions delivered to the Holders, a legal, valid
and binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, except as such enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally,
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (c) the time-barring of
claims;

(c) the Scheme Circular and the other documents, certificates or other writings,
if any, delivered to each Holder by or on behalf of the Company in connection
with the Transaction and identified in Schedule 3(c) (collectively, the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. There is no fact known to such Guarantor that could reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the Disclosure Documents;

(d) (i) Schedule 3(d) is (except as noted therein) a complete and correct list
of (x) the Parent Newco’s Subsidiaries, showing, as to each such Subsidiary, the
correct name thereof, the jurisdiction of its organization, whether it is a
Material Subsidiary and the percentage of shares of each class of its share
capital or similar equity interests outstanding owned by the Parent Newco and
each other Subsidiary, (y) the Parent Newco’s Affiliates, other than
Subsidiaries, and (z) the Parent Newco’s directors and senior officers;

(ii) all of the outstanding share capital or similar equity interests of each
Subsidiary shown in Schedule 3(d) as being owned by the Parent Newco and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Parent Newco or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 3(d)); and

 

5



--------------------------------------------------------------------------------

(iii) each Subsidiary identified in Schedule 3(d) is a corporation or other
legal entity duly organized, validly existing and, where legally applicable, in
good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where legally
applicable, in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
so identified as a Subsidiary Guarantor or Newco Guarantor has the corporate or
other power and authority to own or hold under lease the properties it purports
to own or hold under lease and to transact the business it transacts and
proposes to transact and to execute, deliver and perform its obligations under
its Subsidiary Guarantee or Newco Guarantee, as applicable. No Subsidiary is a
guarantor under the Existing Bank Credit Facility other than Subsidiaries
identified as Subsidiary Guarantors or Newco Guarantors in Schedule 3(d);

(e) the execution, delivery and performance by such Guarantor of this Guarantee
do not and will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of the Parent Newco or any Subsidiary under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, corporate charter, memorandum
and articles of association, regulations or by-laws, or any other agreement or
instrument to which the Parent Newco or any Subsidiary is bound or by which the
Parent Newco or any Subsidiary or any of their respective properties may be
bound or affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Parent Newco or any
Subsidiary or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Parent Newco or any
Subsidiary;

(f) no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guarantee
(including without limitation any thereof required in connection with the
obtaining of Dollars to make payments under this Guarantee and the payment of
such Dollars to Persons resident in the United States of America);

(g) (i) there are no actions, suits, investigations or proceedings pending or,
to the knowledge of such Guarantor, threatened against or affecting such
Guarantor or any property of such Guarantor in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and

(ii) such Guarantor is not in default under any term of any agreement or
instrument to which it is a party or by which it is bound, or any order,

 

6



--------------------------------------------------------------------------------

judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
without limitation Environmental Laws or the USA Patriot Act) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;

(h) no deduction or withholding in respect of Taxes imposed by or for the
account of the Taxing Jurisdiction of such Guarantor as of the date of this
Guarantee is required to be made from any payment by such Guarantor under this
Guarantee except for any such liability, withholding or deduction imposed,
assessed, levied or collected by or for the account of any such Governmental
Authority arising out of circumstances described in clause (a), (b) or (c) of
Section 4;

(i) (i) Schedule 3(i) sets forth a complete and correct list of each item of its
Financial Indebtedness as of the date of consummation of the Transaction or the
Approved Alternative Transaction, as the case may be (including a description of
the obligors and obligees, principal amount outstanding and collateral therefor,
if any, and any Guaranty thereof), or providing for lending commitments in a
principal amount in excess of $5,000,000 (or its equivalent in the relevant
currency of payment) as of such date. Since that date, there has been no
material change in monetary terms of any such item of Financial Indebtedness.
Such Guarantor is not in default, and no waiver of a continuing default is
currently being sought or in effect, in the payment of any principal or interest
on any of its Financial Indebtedness and no event or condition exists with
respect to any such Financial Indebtedness that would permit (or that with the
giving of notice or the lapse of time, or both, would permit) one or more
Persons to cause such Financial Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment;

(ii) except as disclosed in Schedule 3(i), such Guarantor has not agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien not permitted by Section 10.3 of the Agreement; and

(iii) such Guarantor is not a party to, or otherwise subject to any provision
contained in, any instrument evidencing any of its Financial Indebtedness, any
agreement relating thereto or any other agreement (including, but not limited
to, its charter or other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Financial Indebtedness,
except as specifically indicated in Schedule 3(i);

(j) such Guarantor (i) is not a Person described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in Section 1 of the Anti-Terrorism Order and (ii) does not knowingly
engage in any dealings or transactions with any such Person. Such Guarantor is
in compliance, in all material respects, with the USA Patriot Act;

 

7



--------------------------------------------------------------------------------

(k) such Guarantor Is not subject to regulation under the Investment Company Act
of 1940, as amended, the ICC Termination Act of 1995, as amended, or the Federal
Power Act, as amended;

(1) such Guarantor is executing and delivering this Guarantee and incurring its
obligations hereunder for its own benefit and for the purpose of its business
and such Guarantor is able to pay its debts and will not become unable to pay
its debts as a consequence of incurring such obligations;

(m) the payment obligations of such Guarantor under this Guarantee will rank
pari passu in right of payment with all other unsecured and unsubordinated
Financial Indebtedness of such Guarantor, except for obligations mandatorily
preferred by law applying to companies generally;

(n) under the law of such Guarantor’s jurisdiction of incorporation it is not
necessary that this Guarantee be filed, recorded or enrolled with any court or
other authority in that jurisdiction or that any stamp, registration or similar
tax be paid on or in relation to this Guarantee or the transactions contemplated
by this Guarantee; and

(o) such Guarantor has received evidence of the acceptance by CT Corporation
System of the appointment and designation provided for by such Guarantor in
Section 5.5(e) of this Guarantee for the period from the date hereof to May 23,
2019 and the payment in full of all fees in respect thereof.

 

4. TAX INDEMNIFICATION.

All payments whatsoever under this Guarantee will be made by each Guarantor in
lawful currency of the United States of America free and clear of, and without
liability for withholding or deduction for or on account of, any present or
future Taxes of whatever nature imposed or levied by or on behalf of any
jurisdiction other than the United States (or any political subdivision or
taxing authority of or in such jurisdiction) (hereinafter a “Taxing
Jurisdiction”), unless the withholding or deduction of such Tax is compelled by
law.

If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by any Guarantor under
this Guarantee, such Guarantor will pay to the relevant Taxing Jurisdiction the
full amount required to be withheld, deducted or otherwise paid before penalties
attach thereto or interest accrues thereon and pay to each Obligee such
additional amounts as may be necessary in order that the net amounts paid to
such Obligee pursuant to the terms of this Guarantee after such deduction,
withholding or payment (including without limitation any required deduction or
withholding of Tax on or with respect to such additional amount), shall be not
less than the amounts then due and payable to such Obligee under the terms of
this Guarantee before the assessment of such Tax, provided that no payment of
any additional amounts shall be required to be made for or on account of:

(a) any Tax that would not have been imposed but for the existence of any
present or former connection between such Obligee (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
Obligee, if such Obligee is

 

8



--------------------------------------------------------------------------------

an estate, trust, partnership or corporation or any Person other than the
Obligee to whom the Guaranteed Obligations or any amount payable thereon is
attributable for the purposes of such Tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Guaranteed Obligations or the receipt of
payments in respect thereof, including without limitation such Obligee (or such
other Person described in the above parenthetical) being or having been a
citizen or resident thereof, or being or having been present or engaged in a
trade or business therein or having or having had an establishment, office,
fixed base or branch therein, provided that this exclusion shall not apply with
respect to a Tax that would not have been imposed but for such Guarantor, after
the date of this Guarantee, opening an office in, or moving an office to,
reincorporating in, or changing the Taxing Jurisdiction from or through which
payments on account of this Guarantee or the Notes are made to, the Taxing
Jurisdiction imposing the relevant Tax; or

(b) any Tax that would not have been imposed but for the delay or failure by
such Obligee (following a written request by the Company or any Guarantor) in
the filing with the relevant Taxing Jurisdiction of Forms (as defined below)
that are required to be filed by such holder to avoid or reduce such Taxes,
provided that the filing of such Forms would not (in such Obligee’s reasonable
judgment) result in any confidential or proprietary income tax return
information being revealed, either directly or indirectly, to any Person and
such delay or failure could have been lawfully avoided by such Obligee, and
provided further that such Obligee shall be deemed to have satisfied the
requirements of this clause (b) upon the good faith completion and submission of
such Forms as may be specified in a written request of the Company or any
Guarantor no later than 60 days after receipt by such Obligee of such written
request (accompanied by copies of such Forms and related instructions, if any,
all in the English language or with an English translation thereof); or

(c) any combination of clauses (a) and (b) above;

and provided further that in no event shall any Guarantor be obligated to pay
such additional amounts to any Obligee (i) not resident in the United States of
America [or any other jurisdiction in which an original Purchaser is resident
for tax purposes on the date of the Closing] in excess of the amounts that such
Guarantor would be obligated to pay if such Obligee had been a resident of the
United States of America or such other jurisdiction, as applicable, for purposes
of, and eligible for the benefits of, any double taxation treaty from time to
time in effect between the United States of America or such other jurisdiction
and the relevant Taxing Jurisdiction, (ii) registered in the name of a nominee
if under the law of the relevant Taxing Jurisdiction (or the current regulatory
interpretation of such law) securities held in the name of a nominee do not
qualify for an exemption from the relevant Tax and the Company or such Guarantor
shall have given timely notice of such law or interpretation to such Obligee,
(iii) resident in the United States of America or such other jurisdiction in
which such original Purchaser is resident for tax purposes on the date of the
Closing but not eligible for the benefits of such applicable double taxation
treaty on such date or (iv) which is a Non-Exempt UK Lender.

By acceptance of any Note, an Obligee agrees, subject to the limitations of
clause (b) above, that it will from time to time with reasonable promptness
(x) duly complete and

 

9



--------------------------------------------------------------------------------

deliver to or as reasonably directed by the Company or any Guarantor all such
forms, certificates, documents and returns provided to such Obligee by the
Company or such Guarantor (collectively, together with instructions for
completing the same, “Forms”) required to be filed by or on behalf of such
Obligee in order to avoid or reduce any such Tax pursuant to the provisions of
an applicable statute, regulation or administrative practice of the relevant
Taxing Jurisdiction or of a tax treaty between the United States and such Taxing
Jurisdiction and (y) provide any Guarantor with such information with respect to
such Obligee as the Company or such Guarantor may reasonably request in order to
complete any such Forms or in the case of an Obligee which is resident in the
United Kingdom or established or constituted under the laws of the United
Kingdom, provide the Guarantor with such information as it may reasonably
request in order to be able to pay interest to such a holder without any
deduction or account of any Taxes, provided that nothing in this Section 4 shall
require any Obligee to provide information with respect to any such Form or
otherwise if in the good faith opinion of such Obligee such Form or disclosure
of information would involve the disclosure of tax return or other information
that is confidential or proprietary to Such Obligee, and provided further that
each such Obligee shall be deemed to have complied with its obligation under
this paragraph with respect to any Form if such Form shall have been duly
completed and delivered by such Obligee to the Company or such Guarantor or
mailed to the appropriate taxing authority (which in the case of a United
Kingdom Inland Revenue Form FD13 or any similar Form shall be deemed to occur
when such Form is submitted to the United States Internal Revenue Service in
accordance with instructions contained in such Form), Whichever is applicable,
within 60 days following a written request of the Company or such Guarantor
(which request shall be accompanied by copies of such Form and English
translations of any such Form not in the English language) and, in the case of a
transfer of any Note, at least 90 days prior to the relevant interest payment
date.

Concurrently with the delivery of this Guarantee each Guarantor will furnish
each Obligee with copies of the appropriate Form currently required to be filed
in the relevant Taxing Jurisdiction of such Guarantor as of the date of this
Agreement pursuant to clause (b) of the first paragraph of this Section 4, if
any, and in connection with the transfer of any Note the Company or such
Guarantor will furnish the transferee of such Note with copies of any Form and
English translation then required.

If any payment is made by a Guarantor to or for the account of any Obligee after
deduction for or on account of any Tax, and increased payments are made by such
Guarantor pursuant to this Section 4, then, if such Obligee in its sole
discretion determines that it has received or been granted a refund of such
Taxes, such Obligee shall, to the extent that it can do so without prejudice to
the retention of the amount of such refund, reimburse to such Guarantor such
amount as such Obligee shall, in its sole discretion, determine to be
attributable to the relevant Tax or deduction or withholding. Nothing herein
contained shall interfere with the right of any Obligee to arrange its tax
affairs in whatever manner it thinks fit and, in particular, no Obligee shall be
under any obligation to claim relief from its corporate profits or similar tax
liability in respect of such Tax in priority to any other claims, reliefs,
credits or deductions available to it or (other than as set forth in clause
(b) above) oblige any Obligee to disclose any information relating to its tax
affairs or any computations in respect thereof.

Each Guarantor will furnish the Obligees, promptly and in any event within 60
days after the date of any payment by such Guarantor of any Tax in respect of
any amounts paid

 

10



--------------------------------------------------------------------------------

under this Guarantee, the original tax receipt issued by the relevant taxation
or other authorities involved for all amounts paid as aforesaid (or if such
original tax receipt is not available or must legally be kept in the possession
of such Guarantor, a duly certified copy of the original tax receipt or any
other reasonably satisfactory evidence of payment), together with such other
documentary evidence with respect to such payments as may be reasonably
requested from time to time by any Obligee.

If any Guarantor is required by any applicable law, as modified by the practice
of the taxation or other authority of any relevant Taxing Jurisdiction, to make
any deduction or withholding of any Tax in respect of which such Guarantor would
be required to pay any additional amount under this Section 4, but for any
reason does not make such deduction or withholding with the result that a
liability in respect of such Tax is assessed directly against an Obligee, and
such Obligee pays such liability, then the Guarantors jointly and severally
agree to promptly reimburse such Obligee for such payment (including any related
interest or penalties to the extent such interest or penalties arise by virtue
of a default or delay by any Guarantor) upon demand by such Obligee accompanied
by an official receipt (or a duly certified copy thereof) issued by the taxation
or other authority of the relevant Taxing Jurisdiction.

If any Guarantor makes payment to or for the account of any Obligee and such
Obligee is entitled to a refund of the Tax to which such payment is attributable
upon the making of a filing (other than a Form described above), then such
Obligee shall, as soon as practicable after receiving written request from the
Company or such Guarantor (which shall specify in reasonable detail and supply
the refund forms to be filed) use reasonable efforts to complete and deliver
such refund forms to or as directed by the Company or such Guarantor, subject,
however, to the same limitations with respect to Forms as are set forth above.

The obligations of the Guarantors under this Section 4 shall survive the payment
or transfer of any Note and the provisions of this Section 4 shall also apply to
successive transferees of the Notes.

 

5. MISCELLANEOUS.

 

5.1 Amendments

No amendment or waiver of any provision of this Guarantee and no consent to any
departure by the Guarantors therefrom shall in any event be effective unless the
same shall be in writing and signed by the Majority Holders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no amendment, waiver or consent
shall, unless in writing and signed by all Obligees, or as contemplated by
Section 9.6 of the Agreement with respect to Subsidiary Guarantors (which term
for the avoidance of doubt shall include all Newcos other than the Parent
Newco), (a) limit the liability of or release any Guarantor hereunder,
(b) postpone any date fixed for, or change the amount of, any payment hereunder
or (c) change the percentage of the unpaid principal amount of the Notes the
holders of which are required to take any action hereunder.

 

11



--------------------------------------------------------------------------------

5.2 Notices

All notices and other communications provided for hereunder shall be in writing,
shall be hand delivered, sent by confirmed facsimile transmission (hard copy to
be provided by overnight courier on the date of such transmission) or sent by an
overnight courier of international standing and shall be addressed:

(a) if to a Guarantor, at the address set forth for such Guarantor in Annex 1
hereto, or at such other address as such Guarantor may hereafter designate by
notice to each Obligee, or

(b) if to a Purchaser, at such Purchaser’s address as set forth in Schedule A to
the Agreement or at such other address as such Purchaser may hereafter designate
by notice to the Guarantors, or

(c) if to any other Holder, at the address of such Holder as it appears on the
register maintained by the Company pursuant to the Agreement.

Any notice or other communication herein provided to be given to all Holders
shall be deemed to have been duly given if sent as aforesaid to each of the
registered holders of the Notes at the time outstanding at the address for such
purpose of such registered holder as it appears on such register.

 

5.3 Governing Law

This Guarantee shall be governed by, and construed and enforced in accordance
with, the law of the State of New York, United States of America, excluding
choice-of-law principles of the laws of such State that would require the
application of the laws of a jurisdiction other than such State.

 

5.4 No Waiver

No failure on the part of any Obligee to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

5.5 Jurisdiction; Service Of Process; Waiver of Jury Trial.

(a) Each Guarantor irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Guarantee and, in the case of the Parent Newco, the Agreement. To the fullest
extent it may effectively do so under applicable law, each Guarantor irrevocably
waives and agrees not to assert, by way of motion, as a defense or otherwise,
any claim that it is not subject to the in personam jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

12



--------------------------------------------------------------------------------

(b) Each Guarantor agrees, to the fullest extent it may effectively do so under
applicable law, that a final judgment in any suit, action or proceeding of the
nature referred to in paragraph (a) of this Section 5.5 brought in any such
court shall be conclusive and binding upon it, subject to rights of appeal and
may be enforced in the courts of the United States of America or the State of
New York (or any other courts to the jurisdiction of which it or any of its
assets is or may be subject) by a suit upon such judgment.

(c) Each Guarantor consents to process being served in any suit, action or
proceeding of the nature referred to in paragraph (a) of this Section 5.5 by
mailing a copy thereof by registered or certified or priority mail, postage
prepaid, return receipt requested, or delivering a copy thereof in the manner
for delivery of notices specified in Section 5.2, to CT Corporation System, 111
Eighth Avenue, New York, NY 10011, as such Guarantor’s agent for the purpose of
accepting service of any process in the United States. Each Guarantor agrees
that such service upon receipt (i) shall be deemed in every respect effective
service of process upon it in any such suit, action or proceeding and
(ii) shall, to the full extent permitted by law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any overnight courier of international
standing.

(d) Nothing in this Section 5.5 shall affect the right of any Obligee to serve
process in any manner permitted by law, or limit any right that the Obligees may
have to bring proceedings against any Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

(e) Each Guarantor hereby irrevocably appoints CT Corporation System, 111 Eighth
Avenue, New York, NY 10011, to receive for it, and on its behalf, service of
process in the United States.

(f) EACH GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT
TO THIS GUARANTEE OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH.

 

5.6 Judgment Currency

Any payment on account of an amount that is payable hereunder by a Guarantor in
Dollars which is made to or for the account of any Obligee in any other
currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of such Guarantor,
shall constitute a discharge of such Guarantor’s obligation under this Guarantee
only to the extent of the amount of Dollars which such Obligee could purchase in
the foreign exchange markets in London, England with the amount of such other
currency in accordance with normal banking procedures at the rate of exchange
prevailing on the London Banking Day following receipt of the payment first
referred to above. If the amount of Dollars that could be so purchased is less
than the amount of Dollars originally due to such Obligee, the Guarantors
jointly and severally agree, to the full extent permitted by law, to

 

13



--------------------------------------------------------------------------------

indemnify and save harmless such Obligee from and against all loss or damage
arising out of or as a result of such deficiency. This indemnity shall, to the
fullest extent permitted by law, constitute an obligation separate and
independent from the other obligations contained in this Guarantee, shall give
rise to a separate and independent cause of action, shall apply irrespective of
any indulgence granted by such Obligee from time to time and shall continue in
full force and effect notwithstanding any judgment or order for a liquidated sum
in respect of an amount due hereunder or under any judgment or order.

 

5.7 Severability

In case any one or more of the provisions contained in this Guarantee, or any
application thereof, shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein, and any other application thereof, shall not in any way be affected or
impaired thereby.

 

5.8 Counterparts

This Guarantee may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the Guarantors.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF each Guarantor has [executed this instrument as its deed the
date and year/caused this Guarantee to be executed on its behalf as of the
date]** first above written.

 

[GUARANTOR]     [GUARANTOR] (Registered No.                    )     (Registered
No.                    ) By:  

 

    By:  

 

  By:  

 

      By:  

 

  Title:  

 

      Title:  

 

By:  

 

    By:  

 

  By:  

 

      By:  

 

  Title:  

 

      Title:  

 

[GUARANTOR]     [GUARANTOR] (Registered No.                    )     (Registered
No.                    ) By:  

 

    By:  

 

  By:  

 

      By:  

 

  Title:  

 

      Title:  

 

By:  

 

    By:  

 

  By:  

 

      By:  

 

  Title:  

 

      Title:  

 

 

** This clause may vary as appropriate to accommodate formalities of execution
in any jurisdiction.



--------------------------------------------------------------------------------

SCHEDULE 3(c)

DISCLOSURE DOCUMENTS



--------------------------------------------------------------------------------

SCHEDULE 3(d)

PARENT NEWCO SUBSIDIARIES, AFFILIATES

DIRECTORS AND SENIOR OFFICERS



--------------------------------------------------------------------------------

SCHEDULE 3(i)

NEWCO GUARANTOR FINANCIAL INDEBTEDNESS



--------------------------------------------------------------------------------

ANNEX 1

[NAMES AND ADDRESSES OF NEWCOS]



--------------------------------------------------------------------------------

Exhibit C

Exhibit 9.10(b)

[Form of Newco Accession Agreement]

ACCESSION AGREEMENT, dated as of             , 20    , made by the company
signatory hereto (the “Parent”), in favor of the holders from time to time (each
an “Obligee” and collectively the “Obligees”) of the 5.95% Senior Notes, Series
A, due 2013 (the “Series A Notes”), 6.11% Senior Notes, Series B, due 2016 (the
“Series B Notes”) and 6.26% Senior Notes, Series C, due 2018 (the “Series C
Notes” and, together with the Series A Notes and the Series B Notes, the
“Notes”) of Signet Group plc, a public limited company incorporated under the
laws of England and Wales (Registered No. 00477692) (the “Company”), issued
pursuant to the Note Purchase Agreement dated as of March 30, 2006 entered into
by the Company with the institutional investors named in Schedule A thereto (as
amended by the First Supplemental Agreement dated as of May 16, 2008 entered
into by the Company and the Holders and as the same may be supplemented or
amended from time to time, the “Note Purchase Agreement”; terms defined therein
and not otherwise defined herein are used herein as so defined).

WITNESSETH:

WHEREAS, Section 9.10 of the Note Purchase Agreement requires that upon and
within 20 Business Days after the consummation of the Transaction or any
Approved Alternative Transaction any Newco that is the Parent Newco in the
Transaction shall execute and deliver this Accession Agreement; and

WHEREAS, the Parent is the Parent Newco in the Transaction or such Approved
Alternative Transaction that was consummated on            , 20    .

ACCORDINGLY, the Parent hereby agrees as follows:

 

1. Accession.

 

  (a) The Parent hereby unconditionally and expressly accedes to the obligations
of the Parent Newco set forth in the Note Purchase Agreement and agrees to
perform and observe each and every one of the covenants, rights, promises and
agreements, terms, conditions, obligations, duties and liabilities of the Parent
Newco under and in respect of the Note Purchase Agreement and the Notes, and
under any documents, instruments or agreements executed and delivered or
furnished, or to be executed and delivered or furnished, in connection
therewith.



--------------------------------------------------------------------------------

  (b) All references to the Parent Newco or a Guarantor or Guarantors in the
Note Purchase Agreement or any document, instrument or agreement executed and
delivered or furnished, or to be executed and delivered or furnished, in
connection therewith shall be deemed to include the Parent unless the context
otherwise clearly requires.

 

2. Representations and Warranties.

 

  (a) The Parent further represents and warrants to the Obligees that each of
such representations and warranties contained in Sections 5.2, 5.6, the first
sentence of 5.7 and Section 5.19 of the Note Purchase Agreement (in each case
with respect to the Parent and this Accession Agreement rather than any other
Person or the Note Purchase Agreement or any other document) is true and
correct. Each such representation and warranty is incorporated by reference
herein.

 

  (b) It is not necessary to ensure the legality, validity, enforceability or
admissibility into evidence of this Accession Agreement in                 
[insert jurisdiction of organization] that it or any other document be filed,
recorded or enrolled with any Governmental Authority, or that this Accession
Agreement be stamped with any stamp, registration or similar transaction tax.

 

  (c) Immediately before and immediately after giving effect to the Transaction
or the Approved Alternative Transaction, as the case may be, no Default or Event
of Default shall have occurred and be continuing.

 

3. Amendment, etc.

No amendment or waiver of any provision of this Accession Agreement shall be
effective, unless the same shall be in writing and executed by the Majority
Holders.

 

4. Binding Effect.

This Accession Agreement shall be binding upon the Parent, and shall inure to
the benefit of the Obligees and their respective successors and assigns.

 

5. Governing Law.

This Accession Agreement shall be governed by and construed in accordance with
the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

6. Jurisdiction and Process; Waiver of Jury Trial.

 

  (a) The Parent irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Accession Agreement, the Note Purchase Agreement or the Notes. To the fullest
extent permitted by applicable law, the Parent irrevocably waives and agrees not
to assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

  (b) The Parent agrees, to the fullest extent permitted by applicable law, that
a final judgment in any suit, action or proceeding of the nature referred to in
Section 6(a) brought in any such court shall be conclusive and binding upon it
subject to rights of appeal, as the case may be, and may be enforced in the
courts of the United States of America or the State of New York (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

 

  (c) The Parent consents to process being served by or on behalf of any holder
of a Note in any suit, action or proceeding of the nature referred to in
Section 6(a) by mailing a copy thereof by registered or certified or priority
mail, postage prepaid, return receipt requested, or delivering a copy thereof in
the manner for delivery of notices specified in Section 5.2 of the Guarantee
Agreement dated as of even date herewith issued in favor of the Obligees, to CT
Corporation System, 111 Eighth Avenue, New York, NY 10011, as its agent for the
purpose of accepting service of any process in the United States. The Parent
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.

 

  (d) Nothing in this Section 6 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Parent in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

 

3



--------------------------------------------------------------------------------

  (e) The Parent hereby irrevocably appoints CT Corporation System, 111 Eighth
Avenue, New York, NY 10011, to receive for it, and on its behalf, service of
process in the United States.

 

  (f) THE PARENT HEREBY WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS ACCESSION AGREEMENT, THE NOTE PURCHASE AGREEMENT, THE NOTES OR
ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

 

7. Waiver of Acceptance

Acceptance of this Accession Agreement by the Company, any Subsidiary Guarantor
or any Obligee from time to time is hereby waived.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Accession Agreement to be
duly executed and delivered by its duly authorized officer on the date first
above written.

 

 

By:  

 

  Name:  

 

  Title:  

 

[SEAL]

 

5



--------------------------------------------------------------------------------

Exhibit D

Exhibit 9.10(c)

Documents to Be Delivered by each Newco

(a) A copy of the memorandum and articles of association and certificate of
incorporation of the Newco.

(b) A copy of a resolution of the board of directors of the Newco:

(i) approving the terms of, and the transactions contemplated by, the Newco
Guarantee and, in the case of the Parent Newco, the Accession Agreement and
resolving that it execute the Newco Guarantee and, in the case of the Parent
Newco, the Accession Agreement;

(ii) authorizing a specified person or persons to execute and deliver the Newco
Guarantee and, in the case of the Parent Newco, the Accession Agreement; and

(iii) authorizing a specified person or persons on its behalf, to sign and/or
dispatch all documents to be signed and/or dispatched by it under or in
connection with this Agreement, the Newco Guarantee and, in the case of the
Parent Newco, the Accession Agreement.

(c) A certificate of a director or officer of the Newco certifying that
execution and delivery of the Newco Guarantee would not cause any borrowing
limit binding on it to be exceeded.

(d) A specimen of the signature of each person authorized by the resolutions
referred to in paragraph (b) above.

(e) A certificate of an authorized signatory of the Newco certifying that each
document specified in this Exhibit is correct, complete and in full force and
effect.

(f) Any other document not listed in (a) through (e) above that is required to
be delivered pursuant to the Existing Bank Credit Facility or any other Bank
Credit Facility in respect of the Transaction or the Approved Alternative
Transaction and the Newcos.



--------------------------------------------------------------------------------

Exhibit E

Exhibit 9.10(d)

Form of Opinion of Counsel to Parent Newco



--------------------------------------------------------------------------------

— 2008

To: The Note Holders whose names appear in the schedule to this letter

(together the “Note Holders” and each a “Note Holder”)

   DIRECT LINE:    +44 20 7374 2444    E-MAIL:   
Anthony.smith@conyersdillandpearman.com    OUR REF:    AHS/892017/246742    YOUR
REF:   

Dear Sirs

[Name of Bermuda Holdco] (the “Company”)

We have acted as special legal counsel in Bermuda to the Company in connection
with its accession to the note purchase agreement dated as of March 30, 2006
between Signet Group plc (“Signet UK”) and the several purchasers named therein
of the 5.95% Senior Notes, Series A, due 2013, the 6.11% Senior Notes, Series B,
due 2016 and the 6.26% Senior Notes, Series C, due 2018 (together the “Notes”)
of Signet UK.

For the purposes of giving this opinion, we have examined copies of the
following documents:

 

(i) an accession agreement dated as of —, 2008 and made by the Company in favour
of the holders from time to time of Notes; and

 

(ii) a guarantee agreement dated as of —, 2008 and made by the Company in favour
of the Note Holders and holders of the Notes from time to time.

The documents listed in items (i) to (ii) above are herein sometimes
collectively referred to as the “Documents” (which term does not include any
other instrument or agreement whether or not specifically referred to therein or
attached as an exhibit or schedule thereto).

We have also reviewed the memorandum of association and the bye-laws of the
Company, each certified by the Secretary of the Company on — 2008, minutes of a
meeting of its directors held on — 2008 (the “Minutes”), and such other
documents and made such enquiries as to questions of law as we have deemed
necessary in order to render the opinion set forth below.

We have assumed (a) the genuineness and authenticity of all signatures and the
conformity to the originals of all copies (whether or not certified) examined by
us and the authenticity and completeness of the originals from which such copies
were taken; (b) the capacity, power and authority of each of the parties to the
Documents, other than the Company, to enter into and



--------------------------------------------------------------------------------

LOGO [g73590cd_p.jpg]

 

perform its respective obligations under the Documents; (c) the due execution
and delivery of the Documents by each of the parties thereto, other than the
Company, and the physical delivery thereof by the Company with an intention to
be bound thereby; (d) the accuracy and completeness of all factual
representations made in the Documents and other documents reviewed by us;
(e) that the resolutions contained in the Minutes were passed at one or more
duly convened, constituted and quorate meetings or by unanimous written
resolutions, remain in full force and effect and have not been rescinded or
amended; (f) that there is no provision of the law of any jurisdiction, other
than Bermuda, which would have any implication in relation to the opinions
expressed herein; (g) the validity and binding effect under the laws of the
State of New York (the “Foreign Laws”) of the Documents in accordance with their
respective terms; (h) the validity and binding effect under the Foreign Laws of
the submission by the Company pursuant to the Documents to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York (the “Foreign Courts”): (i) that each of the
parties to the Documents (other than the Company) either (I) does not carry on
investment business (as defined in the Investment Business Act 2003 (the “IBA”))
in or from Bermuda, or (II) is licensed under the IBA, or (III) is exempt from
being licensed under the IBA; (j) that on the date of entering into the
Documents the Company is and after entering into the Documents will be able to
pay its liabilities as they become due.

The obligations of the Company under the Documents (a) will be subject to the
laws from time to time in effect relating to bankruptcy, insolvency,
liquidation, possessory liens, rights of set off, reorganisation, amalgamation,
moratorium or any other laws or legal procedures, whether of a similar nature or
otherwise, generally affecting the rights of creditors; (b) will be subject to
statutory limitation of the time within which proceedings may be brought;
(c) will be subject to general principles of equity and, as such, specific
performance and injunctive relief, being equitable remedies, may not be
available; (d) may not be given effect to by a Bermuda court, whether or not it
was applying the Foreign Laws, if and to the extent they constitute the payment
of an amount which is in the nature of a penalty and not in the nature of
liquidated damages; (e) may not be given effect by a Bermuda court to the extent
that they are to be performed in a jurisdiction outside Bermuda and such
performance would be illegal under the laws of that jurisdiction.
Notwithstanding any contractual submission to the jurisdiction of specific
courts, a Bermuda court has inherent discretion to stay or allow proceedings in
the Bermuda courts.

We express no opinion as to the enforceability of any provision of the Documents
which provides for the payment of a specified rate of interest on the amount of
a judgment after the date of judgment or which purports to fetter the statutory
powers of the Company.

We have made no investigation of and express no opinion in relation to the laws
of any jurisdiction other than Bermuda. This opinion is to be governed by and
construed in accordance with the laws of Bermuda and is limited to and is given
on the basis of the current law and practice in Bermuda

This opinion is issued solely for the benefit of the Noteholders and any person
who subsequently becomes a holder of Notes and is not to be relied upon by any
other person nor quoted or referred to in any public document or filed with any
governmental agency, without our prior written consent.



--------------------------------------------------------------------------------

LOGO [g73590cd_p.jpg]

 

The Noteholders may disclose this opinion (without reliance): (a) where
disclosure is required by law or in respect of legal proceedings in connection
with this opinion; (b) to their respective agents or advisers, or any of them;
(c) to prospective purchasers of Notes and (d) to the National Association of
Insurance Commissioners.

On the basis of and subject to the foregoing, we are of the opinion that:

 

1. The Company is duly incorporated and existing under the laws of Bermuda in
good standing (meaning solely that it has not failed to make any filing with any
Bermuda governmental authority, or to pay any Bermuda government fee or tax,
which would make it liable to be struck off the Register of Companies and
thereby cease to exist under the laws of Bermuda).

 

2. The Company has the necessary corporate power and authority to enter into and
perform its obligations under the Documents. The execution and delivery of the
Documents by the Company and the performance by the Company of its obligations
thereunder will not violate the memorandum of association or bye-laws of the
Company nor any applicable law, regulation, order or decree in Bermuda.

 

3. The Company has taken all corporate action required to authorise its
execution, delivery and performance of the Documents. The Documents have been
duly executed and delivered by or on behalf of the Company, and constitute the
valid and binding obligations of the Company in accordance with the terms
thereof.

 

4. No order, consent, approval, licence, authorisation or validation of or
exemption by any government or public body or authority of Bermuda or any
sub-division thereof is required to authorise or is required in connection with
the execution, delivery, performance and enforcement of the Documents.

 

5. It is not necessary or desirable to ensure the enforceability in Bermuda of
the Documents that they be registered in any register kept by, or filed with,
any governmental authority or regulatory body in Bermuda. However, to the extent
that any of the Documents creates a charge over assets of the Company, it may be
desirable to ensure the priority in Bermuda of the charge that it be registered
in the Register of Charges in accordance with Section 55 of the Companies Act
1981.

While there is no exhaustive definition of a charge under Bermuda law, a charge
includes any interest created in property by way of security (including any
mortgage, assignment, pledge, lien or hypothecation). As the Documents are
governed by the Foreign Laws, the question of whether they create such an
interest in property would be determined under the Foreign Laws.



--------------------------------------------------------------------------------

LOGO [g73590cd_p.jpg]

 

6. There is no income or other tax of Bermuda imposed by withholding or
otherwise on any payment to be made to or by the Company pursuant to the
Documents. The Documents will not be subject to ad valorem stamp duty in Bermuda
and, other than as stated in paragraph 5 hereof, no registration, documentary,
recording, transfer or other similar tax, fee or charge is payable in Bermuda in
connection with the execution, delivery, filing, registration or performance of
the Documents.

 

7. The choice of the Foreign Laws as the governing law of the Documents is a
valid choice of law and would be recognised and given effect to in any action
brought before a court of competent jurisdiction in Bermuda, except for those
laws (i) which such court considers to be procedural in nature, (ii) which are
revenue or penal laws or (iii) the application of which would be inconsistent
with public policy, as such term is interpreted under the laws of Bermuda. The
submission in the Documents to the non-exclusive jurisdiction of the Foreign
Courts is valid and binding upon the Company.

 

8. The courts of Bermuda would recognise as a valid judgment, a final and
conclusive judgment in personam obtained in the Foreign Courts against the
Company based upon the Documents under which a sum of money is payable (other
than a sum of money payable in respect of multiple damages, taxes or other
charges of a like nature or in respect of a fine or other penalty) and would
give a judgment based thereon without a substantive re-examination of the merits
of such judgment provided that (a) such courts had proper jurisdiction over the
parties subject to such judgment; (b) such courts did not contravene the rules
of natural justice of Bermuda; (c) such judgment was not obtained by fraud;
(d) the enforcement of the judgment would not be contrary to the public policy
of Bermuda; (e) no new admissible evidence relevant to the action is submitted
prior to the rendering of the judgment by the courts of Bermuda; and (f) there
is due compliance with the correct procedures under the laws of Bermuda.

 

9. The appointment by the Company of CT Corporation System as service of process
agent in the Documents is valid and binding on the Company.

 

10. The obligations of the Company under the Documents will rank at least pari
passu in priority of payment with all other unsecured unsubordinated
indebtedness of the Company, other than indebtedness which is preferred by
virtue of any provision of the laws of Bermuda of general application.

 

11. The Note Holders will not be deemed to be resident, domiciled or carrying on
business in Bermuda by reason only of the execution, performance and/or
enforcement of the Documents by the Company.

 

12. We are not aware of any decision of the Bermuda court under which a
guarantee of the nature contemplated by the Documents entered into for bona fide
and legitimate commercial purposes by an exempted company incorporated with
limited liability has been overturned on public policy grounds.



--------------------------------------------------------------------------------

LOGO [g73590cd_p.jpg]

 

13. The Noteholders have standing to bring an action or proceedings before the
appropriate courts in Bermuda for the enforcement of the Documents. It is not
necessary or advisable in order for the Noteholders to enforce their rights
under the Documents, including the exercise of remedies thereunder, that they be
licensed, qualified or otherwise entitled to carry on business in Bermuda.

 

14. The Company has been designated as non-resident of Bermuda for the purposes
of the Exchange Control Act, 1972 and, as such, is free to acquire, hold and
sell foreign currency and securities without restriction.

Yours faithfully

Conyers Dill & Pearman



--------------------------------------------------------------------------------

LOGO [g73590cd_p.jpg]

Schedule

The Note Holders



--------------------------------------------------------------------------------

Exhibit F

Exhibit 9.10(e)

Form of Opinion of Special United States Counsel to Newcos

 

1



--------------------------------------------------------------------------------

To the holders of the Notes listed in Schedule A below   

Exchange House

Primrose Street

London EC2A 2HS

T +44 (0)20 7374 8000

F +44 (0)20 7374 0888

DX 28

 

  

www.herbertsmith.com

 

Date

[— ] 2008

Dear Sirs,

Re: Signet Group Plc—Amendment to $380,000,000 Note Purchase Agreement

We acted as special United States counsel to Signet Group plc, a company
organized under the laws of England and Wales (the “Company”) in connection with
its offering (the “Offering”) of $380,000,000 aggregate principal amount of
senior notes in three series, of which $100,000,000 aggregate principal amount
were its 5.95% Senior Notes, Series A, due 2013 (the “Series A Notes”),
$150,000,000 aggregate principal amount were its 6.11% Senior Notes, Series B,
due 2016 (the “Series B Notes”) and $130,000,000 aggregate principal amount were
its 6.26% Senior Notes, Series C, due 2018 (the “Series C Notes” and, together
with the Series A Notes and the Series B Notes, the “Notes”) pursuant to the
Note Purchase Agreement, dated 30 March 2006 (the “Purchase Agreement”), between
the Company and the several Purchasers named in Schedule A of the Purchase
Agreement (the “Purchasers”). The Company’s obligations under the Notes were
guaranteed pursuant to the guarantees dated 23 May 2006 (the “Subsidiary
Guarantees”) made by Sterling Jewelers Inc., Sterling Inc., Checkbury Limited,
Ernest Jones Limited, H. Samuel Limited, and Signet Holdings Limited (the
“Subsidiary Guarantors”). Pursuant to Section 18.1 of the Purchase Agreement,
the Company received the consent of the Purchasers to amend the Purchase
Agreement in the First Supplemental Agreement dated 16 May 2008 between the
Company and the holders of the Notes party thereto (the “Supplemental Agreement”
and, taken together with the Purchase Agreement, the “Amended Purchase
Agreement”) and an Accession Agreement dated [—] 2008 of the [PARENT NEWCO] (the
“Accession Agreement”). Capitalized terms used and not otherwise defined herein
shall have the meanings given such terms in the Purchase Agreement or, as the
context requires, the Amended Purchase Agreement.

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of the Supplemental Agreement, the Accession Agreement, the
guarantee[s] dated [—] 2008 (the “Newco Guarantee[s]”) made by (PARENT NEWCO]
(the “Parent”) and [[OTHER NEWCOS] (the “Other Newcos” and, together with the
Parent,] the “Newco Guarantor[s]”) in favor of the Purchasers and have relied as
to certain factual matters on the representations and warranties in the
Supplemental Agreement, certificates of officers and directors of the Company
and the Newco Guarantor[s] and have examined such certificates and other
documents and instruments as we have deemed necessary or advisable for the
purposes of this opinion. In such examination, we have assumed the genuineness
of all signatures, the legal capacity of all natural persons, the authenticity
of all documents submitted to us as originals, the conformity to original
documents of all documents submitted to us as certified or photostatic copies
and the authenticity of the originals of such latter documents, assumptions that
we have not independently verified.

 

1



--------------------------------------------------------------------------------

Based upon the foregoing, pursuant to Section 9.10(b) of the Amended Purchase
Agreement, and subject to the limitations and qualifications stated herein, we
are of the opinion that:

 

1. The Supplemental Agreement constitutes a legal, valid and binding agreement
of the Company, enforceable against the Company in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganisation,
moratorium or similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

2. The Accession Agreement constitutes a legal, valid and binding agreement of
the [PARENT NEWCO], enforceable against the [PARENT NEWCO] in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganisation, moratorium or similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

 

3. Each Newco Guarantee constitutes a legal, valid and binding agreement of such
Guarantor, enforceable against such Guarantor in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganisation,
moratorium or similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

4. The payment obligations of each Newco Guarantor under its respective Newco
Guarantee rank pari passu in right of payment with all of such Newco Guarantor’s
other unsecured and unsubordinated Financial Indebtedness, except for
obligations mandatorily preferred by law applying to companies generally.

 

5. With the exception of the Company’s or the Parent’s periodic reporting
requirements under the Securities Exchange Act of 1934, as amended, no consent,
approval or authorization of, or registration, filing or declaration with, any
Governmental Authority within the United States is required by the Company or
any Newco Guarantor in connection with the execution, delivery or performance by
the Company of the Supplemental Agreement, by the Parent of the Accession
Agreement or by any Newco Guarantor of its respective Newco Guarantee. We
express no opinion as to any requirements under state securities laws.

 

6. The execution, delivery and performance by the Parent of the Accession
Agreement or by the Newco Guarantors of their respective Newco Guarantees does
not and will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
under any corporate charter, memorandum and articles of association, regulations
or by-laws or other constitutive document, or any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, other agreement or instrument
known to us, to which the Newco Guarantors or any of the Subsidiary Guarantors
are bound or by which the Newco Guarantors or any of the Subsidiary Guarantors
or any of their respective properties may be bound or affected, (b) conflict
with or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority within the United States applicable to the Newco Guarantors, or
(c) violate any applicable law or regulation of any Governmental Authority
within the United States applicable to the Newco Guarantors.

 

7. No actions, suits or proceedings are pending, or to our knowledge threatened,
against or affecting the Parent or any Other Newco or any property of the Parent
or any Other Newco in any court or before any arbitrator of any kind or before
or by any Governmental Authority within the United States, except actions, suits
or proceedings which (a) individually do not in any manner draw into question
the validity of the Amended Purchase Agreement, the Accession Agreement, or any
Newco Guarantee and (b)in the aggregate could not be reasonably expected to have
a Material Adverse Effect.

 

8.

The choice of law of the State of New York as the governing law of the
Supplemental Agreement, the Accession Agreement, and the Newco Guarantee[s] is a
valid choice of law. In addition, the submission to the jurisdiction of any
court of the State of New York or any federal court in the United States of
America located in the Borough of Manhattan, The City of New

 

2



--------------------------------------------------------------------------------

 

York, by the Parent and the Newco Guarantor[s] in the Accession Agreement and
the Newco Guarantee[s] is valid and binding on the Parent and the Newco
Guarantor[s], respectively. Delivery of a notice of service to the agent for
delivery of service of process as set forth in the Accession Agreement and the
Newco Guarantee[s] will constitute valid personal service on the Parent or a
Newco Guarantor, as applicable. Notwithstanding this section 8, we express no
opinion as to (a) Section 6 of the Accession Agreement and Section 5.5 of the
Guarantee insofar as they relate to (i) the subject matter jurisdiction of a
United States Federal District Court sitting in the Borough of Manhattan, The
City of New York to adjudicate any controversy relating to the Accession
Agreement, the Newco Guarantee or any other document related thereto, (ii) the
waiver of inconvenient forum with respect to proceedings in any such United
States Federal District Court or (iii) the waiver of the right to jury trial or
(b) Section 5.6 of the Guarantee.

We are members of the Bar of the State of New York, and the foregoing opinion is
limited to the laws of the State of New York, the General Corporation Law of the
State of Delaware and the federal laws of the United States of America. We are
expressing no opinion as to the effect of the laws of any other State of the
United States or any other jurisdiction.

This letter is rendered to you solely for your benefit in connection with the
above-referenced matter and may not be relied upon by, or furnished to, any
other person, or filed with any authority, without our prior written consent in
each instance. Notwithstanding the foregoing, this opinion may be furnished to
but not relied upon by the National Association of Insurance Commissioners and
any federal or state regulatory authority having jurisdiction over you and as
otherwise required by law; provided, further, that this opinion may be furnished
to but not relied upon by potential transferees who accept that this opinion
speaks only as of the date hereof and to its addressees and that we have no
responsibility or obligation to update or supplement such opinion to reflect any
fact or circumstance that may hereafter come to our attention or any change in
law that may hereafter occur or hereafter become effective.

This opinion is given by Herbert Smith LLP which assumes liability for and is
responsible for it. No individual owes or shall owe any duty of care to you, or
for or in relation to this letter.

Yours faithfully,

Herbert Smith LLP

 

3



--------------------------------------------------------------------------------

SCHEDULE A

[—]

 

4